Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 1 of 132




   Exhibit A, Attachment 3

Program Statement 5100.08
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 2 of 132 of Justice
                                                   U.S. Department
                                                    Federal Bureau of Prisons




Program                                       OPI:
                                           NUMBER:
                                                      CPD/CPB
                                                      P5100.08
                                             DATE:    9/12/2006
Statement                                 SUBJECT:    Inmate Security
                                                      Designation and Custody
                                                      Classification




 1. PURPOSE AND SCOPE. This Program Statement provides policy
 and procedure regarding the Bureau of Prisons inmate
 classification system. The classification of inmates is
 necessary to place each inmate in the most appropriate security
 level institution that also meets their program needs and is
 consistent with the Bureau’s mission to protect society.

 The Bureau’s classification, designation and redesignation
 procedures are consistent with the statutory authority contained
 in 18 U.S.C. § 3621(b). All classification, designation and
 redesignation decisions are made without favoritism given to an
 inmate’s social or economic status.

 2. PROGRAM OBJECTIVES.     The expected results of this Program
 Statement are:

   a. Each inmate will be placed in a facility commensurate with
 their security and program needs through an objective and
 consistent system of classification which also allows staff to
 exercise their professional judgement; and,

   b. Staff will systematically and objectively review an
 inmate’s classification making the environment in which they are
 housed safer for both inmates and staff while protecting the
 public from undue risk.

 3. SUMMARY OF CHANGES. This revision incorporates Executive
 Staff decisions 03-04-05 and 99-03-03, as well as other
 procedural changes such as the movement of most
 designation/redesignation functions (04-08-17) to the Designation
 and Sentence Computation Center (DSCC), Grand Prairie, Texas.

   a. The scoring item “Type of Prior Commitment” has been
 replaced with “Criminal History Score.” (Chapter 4, Page 8 and
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 3 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                                   Page 2

Chapter 6, Page 5)

  b. A new scoring item for inmate “Age” has been added.
(Chapter 4, Page 12 and Chapter 6, Page 8)

  c. A new scoring item for “Education Level” has been added.
(Chapter 4, Page 12 and Chapter 6, Page 8)

  d. The “Drug/Alcohol Abuse” scoring item has been added to the
BP-337 and has moved from Section C (Custody Scoring) of the
BP-338 to Section B (Base Scoring) of the BP-338. (Chapter 4,
Page 13 and Chapter 6, Page 9)

  e. The “Mental/Psychological Stability” scoring item has been
discontinued.

  f. The “Responsibility Demonstrated” scoring item has been
replaced with “Living Skills” and “Program Participation.”
(Chapter 6, Page 10)

  g. Instructions for scoring the “Family/Community Ties”
scoring item have been clarified. (Chapter 6, Page 13)

  h. The floor for the Violent Behavior PSF has been reduced
from High to Low Security. (Chapter 5, Page 9)

  i. New cutpoints and a new Custody Variance Table have been
developed. (Chapter 1, Page 2 and Chapter 6, Page 15)

  j. An expiration date for the Greater Security Management
Variable has been added. (Chapter 5, Page 5)

  k. The criteria for the Deportable Alien PSF has been
clarified.  (Chapter 5, Page 9)

  l. Text has been added that formalizes the Bureau’s past and
current practice of continually assessing the effectiveness of
its inmate classification process. (Program Statement Section 6)

  m. Text has been added that encourages DSCC staff to consider
using a Management Variable when designating inmates where age is
largely the contributing factor in the inmate’s placement.
(Chapter 5, Page 5)

  n. Text has been revised that requires the entry of supporting
information in the BP-337 “REMARKS SECTION” when there is
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 4 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                                   Page 3

Pre-Sentence Investigation Report information relevant to that
scoring item. (Chapter 4, Page 13)



  o. The DSCC Administrator will ensure that designation/
redesignation decisions are applied consistently on a bureau-wide
basis. (Chapter 4, Page 14)

  p. DSCC staff must contact the sentencing court if a Statement
of Reasons is not received at the time a request for designation
is made. (Chapter 3, Page 1)

  q. Inmates who currently qualify for unescorted transfer may
be transported by family members via POV from one camp to another
camp. (Chapter 7, Page 8)

  r. The appendices on Sentence Procedures, Institutions
Missions and Parolable Institutions have been removed from the
manual, but will be available on the CPB website.

  s. The Offense Severity Scale, Definition of Roles involved in
Drug Offenses and the Special Instructions appendices have been
combined into one appendix.

  t. All transfer requests under codes 309 - Disciplinary and
323 - Close Supervision will be directed to the Designation and
Sentence Computation Center. “W REDES C” has been eliminated and
“W REDES D” has been changed to “W REDES R” to reflect routine
redesignations. (Chapter 7, Page 2)

  u. The female versions of the BP-337 and BP-338 have been
discontinued although certain policies and procedures specific to
female offenders are maintained i.e. security levels, cutpoints,
Public Safety Factors and Management Variables.

  v. The “Release on Own Recognizance” scoring item has been
discontinued. (Chapter 4, Page 5)

  w. The description of Management Variable “U” has been revised
to include all long-term detainees. It no longer applies solely
to Mariel Cuban Detainees. (Chapter 5, Page 4)

  x. The medical transfer code descriptions were revised to
include “Level of Care” language. (Chapter 7, Pages 21-22)
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 5 of 132
                                                                   P5100.08
                                                                  9/12/2006
                                                                     Page 4

  y. The criteria for the Prison Disturbance PSF has been
clarified. (Chapter 5, Page 10)




4.   DIRECTIVES AFFECTED

  a.    Directive Rescinded

       P5100.07   Security Designation and Custody Classification
                  Manual (9/3/99)

  b.    Directives Referenced

       P5070.10   Responses to Judicial Recommendations and U.S.
                  Attorney Reports (6/30/97)
       P5070.11   Study and Observation Report (12/31/97)
       P5110.15   Notifications of Release to State and Local
                  Law Enforcement Officials (8/30/00)
       P5111.03   Mariel Cuban Detainees (10/25/99)
       P5140.35   Transfer of a Prisoner to State Custody Prior
                  to Release from the Federal Sentence (9/12/01)
       P5141.02   Sex Offender Notification and Registration
                  (12/14/98)
       P5180.04   Central Inmate Monitoring System (8/16/96)
       P5215.05   Youth Corrections Act (YCA), Inmates and
                  Programs (3/17/99)
       P5216.05   Juvenile Delinquents (9/1/99)
       P5264.07   Telephone Regulations for Inmates (1/31/02)
       P5270.07   Inmate Discipline and Special Housing Units
                  (12/29/87)
       P5280.08   Furloughs (2/4/98)
       P5553.07   Escapes/Deaths Notifications (2/10/06)
       P5800.13   Inmate Systems Management Manual (6/28/02)
       P7310.04   Community Corrections Center (CCC) Utilization
                  and Transfer Procedure (12/16/98)

5.   STANDARDS REFERENCED

  a. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: 2-CO-4B-01

  b.    American Correctional Association 4th Edition Standards for
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 6 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                                   Page 5

Adult Correctional Institutions: 4-4132, 4-4296, 4-4300, 4-4306,
and 4-4444

  c. American Correctional Association 4th Edition Performance-
Based Standards for Adult Local Detention Facilities:
4-ALDF-1A-10, 4-ALDF-2A-31, and 4-ALDF-2A-37
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 7 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                                   Page 6

6. ACTION. All inmate classification decisions and related
actions will be made in accordance with the procedures in this
Program Statement and are effective immediately. Implementation
for each inmate shall occur in accordance with his or her next
regularly scheduled custody review. Those cases that have a
security level increase as a direct result of the initial
implementation of this policy will not ordinarily be transferred
to a higher security facility. Bureau institutions may submit
lists of these inmates to the DSCC in lieu of a Request for
Management Variable for application of an appropriate Management
Variable.

In accordance with the procedures set forth in this manual, a
Transfer Request/Application of Management Variable must be
submitted to the DSCC for those cases that have a security level
decrease, for transfer to a lesser security level facility or
application of an appropriate Management Variable.

This Program Statement authorizes the continuation of the
Bureau’s Inmate Classification Workgroup under the direction of
the Assistant Director, Correctional Programs Division or his/her
designee. The Assistant Director (CPD) will select and replace
workgroup members, on an as-needed basis, with subject matter
experts in inmate classification and related disciplines who
represent institutions, Regional Offices and the Central Office.

The Inmate Classification Workgroup or its subgroups will meet or
video conference at least annually to assess the overall
effectiveness of the inmate classification system and report as
appropriate their findings and recommendations to the Director
and the agency’s Executive Staff. Consideration may be given to
include institutional staff with experience at various security
and custody levels.



                                                  /s/
                                             Harley G. Lappin
                                             Director
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 8 of 132
                                                                P5100.08
                                                               9/12/2006
                                                       Table of Contents


                           TABLE OF CONTENTS



Introduction. . . . . . . . . . . . . . . . . . . . . . Chapter 1

Definitions.. . . . . . . . . . . . . . . . . . . . . . Chapter 2

Security Designation Procedures for New Commitments.. . Chapter 3

Inmate Load and Security Designation Form, BP-337 . . . Chapter 4

Management Variables and Public Safety Factors. . . . . Chapter 5

Custody Classification Form Instructions, BP-338. . . . Chapter 6

Inmate Transfer.. . . . . . . . . . . . . . . . . . . . Chapter 7

Offense Severity Scale/Definition of Roles involved in
Drug Offenses/Special Instructions. . . . . . . . . . Appendix A

Waiver for Misdemeanants. . . . . . . . . . . . . . .          Appendix B

Standard Abbreviations/Terms (BP-337).. . . . . . . .          Appendix C

Request for Transfer/Application of Management .. . .          Appendix D
Variable (409)



The Sentence Procedures Appendix, Institution Missions Appendix
and the Parolable Institutions Appendix can be found on the
Correctional Programs Branch (CPB) web page. Quarterly updates
will be made based upon submissions by the respective regions to
the DSCC Administrator.
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 9 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                        Chapter 1, Page 1


                             INTRODUCTION


Bureau of Prisons (BOP) institutions are classified into one of
five security levels: MINIMUM, LOW, MEDIUM, HIGH, and
ADMINISTRATIVE based on the level of security and staff
supervision the institution is able to provide.

An institution’s level of security and staff supervision is based
on the following factors:

!   mobile patrol;           !   internal security;
!   towers;                  !   type of inmate housing;
!   perimeter barriers;      !   inmate-to-staff ratio; and,
!   detection devices;       !   any special institutional mission.

Similarly, BOP inmates are classified based on the following
factors:

     !     The level of security and supervision the inmate
           requires; and,

     !     The inmate’s program needs, i.e., substance abuse,
           educational/vocational training, individual counseling,
           group counseling, or medical/mental health treatment,
           etc.

In summary, the initial assignment (designation) of an inmate to
a particular institution is based primarily upon:

     !     The level of security and supervision the inmate
           requires;

     !     The level of security and staff supervision the
           institution is able to provide; and,

     !     The inmate’s program needs.

Additional factors that are also considered when designating an
inmate to a particular institution include, but are not limited
to:

     !     The inmate’s release residence;

     !     The level of overcrowding at an institution;
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 10 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 1, Page 2

     !        Any security, location or program recommendation made
              by the sentencing court;

     !        Any Central Inmate Monitoring issues (see Program
              Statement Central Inmate Monitoring Program);

     !        Any additional security measures to ensure the
              protection of victims/witnesses and the public in
              general; and,

     !        Any other factor(s) which may involve the inmate’s
              confinement; the protection of society; and/or the safe
              and orderly management of a BOP facility.

Initial designations to BOP institutions are initiated, in most
cases by staff at the Designation and Sentence Computation Center
(DSCC), Grand Prairie, Texas, who assess and enter information
from the sentencing court, U.S. Marshals Service, U.S. Attorneys
Office or other prosecuting authority and the U.S. Probation
Office about the inmate into a computer database (SENTRY).
SENTRY then calculates a point score for that inmate which (for
example, 18 points) is then matched with a commensurate security
level institution.

    Security            Custody            Male              Female
      Level              Level
    MINIMUM          COMMUNITY and     0-11 points        0-15 points
                          OUT
        LOW            OUT and IN     12-15 points       16-30 points

        MEDIUM         OUT and IN     16-23 points              *

         HIGH        IN and MAXIMUM     24+ points         31+ points

 ADMINISTRATIVE       All custody       All point          All point
                         levels           totals             totals

An inmate’s security point score is not the only factor used in
determining a commensurate security level for an inmate. The
application of a PSF or MGTV could effect placement at either a
higher or lower level institution than the specified point total
indicates. (SEE CHAPTER 5 FOR MORE DETAILED INFORMATION)

NOTE:         A security level cannot be assigned by SENTRY without
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 11 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 1, Page 3

          completing an Inmate Load and Security Designation
          Form. If an inmate has not been assigned a security
          level, SENTRY will automatically assign “UNKNOWN” as
          the security level.


* Female security level institutions are classified as Minimum,
Low, High and Administrative.

Once all necessary information has been entered into the SENTRY
database, a DSCC or Medical Designations Officer, (hereafter,
Designator) selects an institution for service of sentence based
on all the previously mentioned factors.

Redesignations (transfers) from one Bureau institution to another
are considered in much the same manner using many of the same
factors used at the time of initial designation. In addition,
the inmate’s institutional adjustment and program performance are
also carefully reviewed when redesignation is considered.

Finally, an initial custody level (COMMUNITY, IN, OUT, MAXIMUM)
is also assigned to the inmate that is consistent with the
institutions mission. (See previous chart). An inmate’s custody
level within any given security level institution is routinely
reviewed and may change for various reasons during the period of
incarceration.
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 12 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 2, Page 1

                            DEFINITIONS


ADMINISTRATIVE INSTITUTION. An institution with a special
mission, where inmates are assigned based on factors other than
security and/or staff supervision (for example, medical/mental
health, pretrial and holdover). Administrative institutions are
designed to house all security level inmates.

CENTRAL INMATE MONITORING (CIM). The Bureau monitors and
controls the transfer, temporary release, and community
activities of certain inmates who present special needs for
management. Such inmates, known as Central Inmate Monitoring
cases, require a higher level of review prior to any movement
outside the institution.

CLASSIFICATION. The systematic subdivision of inmates into
groups based on their security and program needs.

COMMUNITY CUSTODY. The lowest custody level assigned to an
inmate which affords the lowest level of security and staff
supervision. An inmate who has COMMUNITY custody may be eligible
for the least secure housing, including any which is outside the
institution's perimeter, may work on outside details with minimal
supervision, and may participate in community-based program
activities if other eligibility requirements are satisfied.

CONTRACT FACILITY. A state or local prison, institution,
facility, jail, or other non-federal enterprise that contracts
with the Bureau to house federal inmates (i.e., Community
Corrections Center). Contract facilities are contracted and
supervised by the CCMs.

CRIMINAL HISTORY POINTS. Criminal History Points are used to
calculate the Bureau’s Criminal History Score. The Criminal
History Points is the calculation, as specified by the U.S.
Sentencing Commission Guidelines (Guidelines Manual, Chapter 4),
which assigns a numerical value based on the individuals entire
criminal record of convictions. Ordinarily, the Criminal History
Points are calculated by the United States Probation Office.

CRIMINAL HISTORY SCORE (CHS). The CHS is one of the factors used
to calculate the inmate’s security point total. The CHS is
derived from the Criminal History Points whereby the Criminal
History Points fall into one of six categories.
Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 13 of 132
                                                           P5100.08
                                                          9/12/2006
                                                  Chapter 2, Page 2
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 14 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 2, Page 3
CURRENT OFFENSE. For classification purposes, the current
offense is the most severe documented instant offense behavior
regardless of the conviction offense.

CUSTODY CLASSIFICATION. The review process to assign a custody
level based on an inmate’s criminal history, instant offense, and
institutional adjustment. A custody level (i.e., COMMUNITY, OUT,
IN, and MAXIMUM) dictates the degree of staff supervision
required for an individual inmate.

DESIGNATION. An order from the DSCC indicating the initial
facility of confinement for an inmate.

DESIGNATION FACILITY (DFCL). Each of the separate missions
within an institution for designation purposes. Each DFCL is
shown as a separate line on the Population Report and has its own
security level and destination (DST) assignment. Designations
are made to a DFCL code rather than to a facility (FACL) code.

JUDGMENT. The official court document (e.g., Judgment and
Commitment Order or Judgment in a Criminal Case) which is signed
by the Judge. The Judgment contains the offense(s) for which the
court imposes its sentence, which ordinarily includes a
financial, confinement and supervision obligation.

HISTORY. The inmate's entire background of criminal convictions
(excluding the current offense) and institutional disciplinary
findings used to assess points related to his/her history of
violence and/or history of escape.

IN CUSTODY. The second highest custody level assigned to an
inmate which requires the second highest level of security and
staff supervision. An inmate who has IN custody is assigned to
regular quarters and is eligible for all regular work assignments
and activities under a normal level of supervision. Inmates with
IN custody are not eligible for work details or programs outside
the institution's secure perimeter.

LEGAL RESIDENCE. The inmate’s local and state address as
reported by the United States Probation Office at the time of
conviction.

LONG-TERM DETAINEE.    A non-U.S. citizen (alien) who has:

     !    finished serving a local, state, or federal sentence;
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 15 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 2, Page 4
     !    completed immigration proceedings that have resulted in
          an order of deportation, exclusion, or other means of
          removal by either the Executive Office for Immigration
          Review (EOIR), or the Bureau of Immigration and Customs
          Enforcement (ICE), formerly the Immigration and
          Naturalization Service (INS); and,

     !    cannot be removed from the country for various reasons.

MANAGEMENT SECURITY LEVEL (MSL). Management Security Level is
the security level assigned by the DSCC Administrator or designee
to an inmate upon application of any of the following Management
Variables:

     !   PSF Waived;

     !   Greater Security; and,

     !   Lesser Security.

Based on these Management Variables, the Management Security
Level will normally be one security level greater or lesser than
the scored security level.

MANAGEMENT VARIABLE. A Management Variable (MGTVs) reflects and
supports the professional judgment of Bureau staff to ensure the
inmate’s placement in the most appropriate level institution. A
Management Variable(s) is required when placement has been made
and/or maintained at an institution level inconsistent with the
inmate’s security score — a score which may not completely/
accurately reflect his or her security needs.

MAXIMUM CUSTODY. The highest custody level assigned to an inmate
requiring the highest level of security and staff supervision.
An inmate with MAXIMUM custody requires ultimate control and
supervision. This classification is for individuals who, by
their behavior, have been identified as assaultive, predacious,
riotous, serious escape risks, or seriously disruptive to the
orderly running of an institution. Accordingly, quarters and
work assignments are assigned to ensure maximum control and
supervision. A custody change to or from MAXIMUM custody must be
justified thoroughly on the BP-338 form and maintained
permanently in the Inmate Central File.

MISDEMEANANT. An inmate convicted of an offense for which the
maximum penalty is one year or less. Such inmates may not be
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 16 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 2, Page 5
transferred to a High security institution without first signing
a waiver. 18 U.S.C. § 4083 prohibits placement of such inmates
in "penitentiaries" without their consent; however, the Bureau
broadens that prohibition to include any High security
institution. A sample of the waiver is provided in Appendix B.

OUT CUSTODY. The second lowest custody level assigned to an
inmate requiring the second lowest level of security and staff
supervision. An inmate who has OUT custody may be assigned to
less secure housing and may be eligible for work details outside
the institution's secure perimeter with a minimum of two-hour
intermittent staff supervision.

PAROLE, MANDATORY RELEASE, OR SPECIAL PAROLE TERM VIOLATOR.
Violators are inmates who were released from Bureau custody to
the supervision of a D.C. or U.S. Probation Officer (USPO) and
have violated the conditions of their release. These violators
are returned to Bureau custody and are required to have a parole
hearing within certain time limits. The purpose of this is to
provide the inmate with an in-person hearing before the U.S.
Parole Commission (USPC) to determine if the inmate has violated
the conditions of parole, mandatory release, or special parole.
Therefore it is necessary to temporarily place these individuals
at parolable institutions in order to conduct parole hearings.

PRIVATIZED FACILITY.    A prison, institution, or other
correctional facility   that is operated or supervised by a non-
governmental entity.    Privatized facilities are managed by
private organizations   or individuals with oversight provided by
Bureau staff.

PUBLIC SAFETY FACTOR. There are certain demonstrated behaviors
which require increased security measures to ensure the
protection of society. There are nine Public Safety Factors
(PSFs) which are applied to inmates who are not appropriate for
placement at an institution which would permit inmate access to
the community (i.e., MINIMUM security). The application of a PSF
overrides security point scores to ensure the appropriate
security level is assigned to an inmate, based on his or her
demonstrated current or prior behavior.

REDESIGNATION. The reassignment of an inmate from one
institution to another after initial designation. Unit staff
submit a request to the DSCC, and the inmate’s case is reviewed
for possible transfer. Approval of a redesignation results in an
order from DSCC staff indicating a correctional institution to
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 17 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 2, Page 6
which an inmate is to be transferred. The actual movement of an
inmate from one institution or facility to another is referred to
as a transfer.

RELEASE RESIDENCE. The verifiable destination to which an inmate
realistically plans to reside upon release from Bureau custody.
The inmate must provide proof of residence to his or her unit
staff. Staff will rely upon the following references to assist
in verification: Presentence Investigation Report/USPO
verification; telephone and visiting lists; and, incoming and
outgoing mail.

SECONDARY DESIGNATION. The second part of a two part
designation, usually after a temporary designation to receive
medical/mental health treatment or to participate in a specific
institutional program or parole hearing.

SECURITY LEVEL. Used to describe the structural variables and
inmate-to-staff ratio provided at the various types of Bureau
institutions (i.e., Minimum, Low, Medium, High). It also
identifies the institution type required to house inmates based
on their histories, institutional adjustment, and Public Safety
Factors as well as the physical security of the institution to
include mobile patrols, gun towers, perimeter barriers, housing,
detection devices, inmate-to-staff ratio, and internal security.

STATEMENT OF REASONS. The Statement of Reasons (SOR) is an
attachment to the criminal judgment (Judgment and Commitment
Order; Judgment in a Criminal Case) which indicates the reason
for the court’s final sentence, and other sentencing related
issues (e.g., resolution of disputed issues, changes in scoring,
statements of court intent, etc.). It is required in every
felony case where the sentencing range exceeds 24 months, or
whenever there is a departure from the U.S. Sentencing Guidelines
range. The court may complete an SOR even if not required.

STUDY CASE. A study case is an inmate who is committed for a
period of study and observation pursuant to 18 U.S.C. §§ 3552(b)
or (c)), 4241(b) or (d), 4242(a), 4243(a) or (b), 4244(b),
4245(b), 4246(b), or 4247(b) or (c)). An inmate committed for a
study and observation will be referred to the Central Office
Medical Designator in the Office of Medical Designations and
Transportation (OMDT) for designation to a facility that can
complete the study, considering any specific medical or
psychiatric issues which should be addressed. The Central Office
Medical Designator should attempt to place the inmate in the most
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 18 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 2, Page 7
suitable facility compatible with the offender's security and
custody needs, closest to the court and available resources.
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 19 of 132
                                                                  P5100.08
                                                                 9/12/2006
                                                         Chapter 3, Page 1


         SECURITY DESIGNATION PROCEDURES FOR NEW COMMITMENTS


The Designation and Sentence Computation Center will ordinarily
complete the initial designation within three working days of
receiving all the necessary documentation from the U.S. Marshals
Service (USMS) and the U.S. Probation Officer (USPO) which
includes the following: the Presentence Investigation Report
(PSR), Judgment, Statement of Reasons (SOR), and Central Inmate
Monitoring (CIM) documentation (in cases where a CIM assignment
is necessary).

  The DSCC will refer all requests for initial designation with
potential medical/mental health concerns to the Office of Medical
Designations and Transfers (OMDT), Health Services Division,
Washington, D.C. no later than the following work day.

1.   DESIGNATION PROCEDURES

The following is the normal chronology of an initial designation.

  a.    The inmate is sentenced.

  b. The Clerk of the Court transmits the Judgment and
Commitment Order (old law cases) or Judgment in a Criminal Case
(new law cases) to the USMS.

  c. The USMS makes a request to the DSCC advising that the
inmate is now ready for designation to a facility.

  d. If it has not already been provided, DSCC staff must
contact the necessary officials (USPO or USMS) for the following:
two copies of the PSR, a copy of the Judgment, to include the
SOR, and the Individual Custody and Detention Report (USM-129).

If the SOR is not provided with the Judgment, DSCC staff will
make a reasonable effort to obtain a copy by contacting the Court
or USPO. If no SOR was prepared for the case or cannot be
obtained, DSCC staff will note this in the “Remarks” section of
the BP-337 and proceed with the designation process. These
procedures will ensure the Bureau is following the intentions of
the Court when designating a facility, as the SOR may contain
information which overrides the PSR and may affect scoring
decisions.
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 20 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 3, Page 2

Based on a review of the data, DSCC staff will determine whether
a non-federal facility should be designated. If a PSR has not
been prepared, DSCC staff will complete a National Crime
Information Center (NCIC) and National Law Enforcement
Telecommunication System (NLETS) criminal history check to obtain
background information. DSCC staff will then load appropriate
information on the SENTRY Update Security Designation screen with
a notation that no PSR was available. DSCC staff will contact
the USPO and request that a Postsentence Investigation Report be
prepared, and forwarded to the designated facility. DSCC staff
will document this contact on the SENTRY Update Security
Designation Screen.

Frequently, in cases involving Reentry after Deportation,
Presentence/Postsentence Investigation Reports are not prepared.
In those particular cases, a Magistrate Information Sheet may be
used. A Magistrate Information Sheet is a document prepared by
U.S. law enforcement officials. This document contains a summary
of the facts related to the defendant's arrest and prior
criminal/personal history. This information is primarily
obtained through the arresting officer's report, the FBI Rap
Sheet and an interview with the defendant.

If more than six months has elapsed since the PSR was prepared,
DSCC staff will contact the USPO to determine if there is any new
or significant information that should be considered. If the
offender was a study case before final sentencing, DSCC staff
will take into consideration the results of that study in
completing the designation request. The result of the study may
be obtained from a PSR, a summary report, or any other
information available.

If offense or background information is not available prior to
designation, an inmate must be designated to at least a Low
security level institution. When information is obtained, the
institution may request redesignation, if appropriate.

  e. The DSCC uses classification material and SENTRY to
determine if Central Inmate Monitoring (CIM) precautions need to
be taken. This includes a name search to determine if the
offender was previously confined under the current or previous
register number. If new to the Bureau, the inmate must be loaded
into SENTRY and "admitted" to the DSCC "facility," with any
appropriate CIM assignment(s) entered. DSCC staff will identify
the documents used to support CIM assignments and forward the
documents to the designated institution.
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 21 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 3, Page 3

  f. DSCC staff will complete and enter into SENTRY an Inmate
Load and Security Designation form (BP-337) on all cases with
terms exceeding 30 days. The DSCC staff member loading the data
has the discretion to complete a hard copy version or may enter
the information directly into SENTRY.

DSCC staff must determine if there is a break in custody when the
inmate is transferring to federal custody after service of a
state sentence. The DSCC usually has access to this type of
information for jail credit purposes. If there is no physical
release from custody, DSCC staff will consider the state offense
as part of the current term of confinement for classification
purposes and will not assign any history points for the state
offense.

  g. Each work day, DSCC Designation Officers determine which
cases require designation by displaying a SENTRY Daily Log for a
listing of those cases entered the previous day (also to include
weekends and holidays). The Designator displays the Initial
Designation Data screen and follows the prompts on the screen.
This will lead the Designator through a display of the “CIM
Clearance and Separatee Data” screen and “Update Security
Designation” screen. A list of the appropriate security level
facilities will appear in order of proximity to the inmate’s
legal residence (based on mileage calculated by SENTRY). The
final screen in this series requires that the reason for
designation be entered, as well as any clearance remarks by the
DSCC Designator.

The objective of inmate classification is to place each inmate in
the most appropriate facility for service of sentence. To
accomplish this, the Designator must consider all relevant
information regarding the inmate.

In accordance with Rule 38(b) of the Federal Rules of Criminal
Procedure, when the court of conviction recommends that the
inmate be retained in a place of confinement which will allow the
inmate to participate in the preparation of the appeal, the
Bureau will make every effort to place the inmate in such a
facility. If a reason exists for not placing the inmate in that
facility, the matter is called to the attention of the court and
an attempt is made to arrive at an acceptable place of
confinement.

  h. SENTRY provides information on the capacity and inmate
population in each institution. Specifically, for each facility
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 22 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 3, Page 4

and each Designation Facility (DFCL), SENTRY provides the Rated
Capacity, the Designation Capacity, and the percentage of each
that the facility or DFCL currently houses.

     !    The Rated Capacity is a measure of the capacity for
          which each DFCL was designed.

     !    The Designation Capacity is the equitable proportion of
          the inmates in a particular security level that each
          designation facility having that security level should
          house.

The Designation Capacity of each DFCL is based on the rated
capacities and population totals of all the DFCLs that have the
same security level. The Rated Capacity and Designation Capacity
for a facility are calculated as the total Rated Capacity and
Designation Capacity of all the DFCLs that exist within that
facility.

Designators will ordinarily use the Designation Capacity as a
guide for maintaining population balance and an equitable
distribution of inmates. However, for newly activating
institutions, Designators may designate that institution for a
percentage of initial designations.

  i. The Designator assigns a facility, which may include a
privately managed facility, and will make every effort to
accommodate recommendations from the courts, ie. RDAP, locality,
etc.

  j. Upon completion of the initial designation by the DSCC
Designator or Central Office Medical Designator, staff in the
following areas will make note of the designation by monitoring
SENTRY Destination Daily Logs:

  (1) The receiving institution;

  (2) The federal facility (MCC, Detention Center, etc.) holding
the inmate being designated;

  (3) The U.S. Marshals Prisoner Transportation Division in
Kansas City, Kansas; and,

  (4) The DSCC staff in cases where a medical/mental health
inmate has been referred to OMDT.
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 23 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 3, Page 5

DSCC staff will inform the USMS who has custody of the inmate of
the designation by whatever means is appropriate.

If the inmate is a former study case, DSCC staff must also
inform, via GroupWise, the Warden of the institution that
completed the study of the designation. This alerts that
facility to forward the Inmate Central File and other records to
the institution designated.

If there is a secondary designation (e.g., Parole, Special Parole
Term, Mandatory Release Violator Hearing, or following medical
treatment), DSCC staff (or Central Office Medical Designator for
medical cases) will notify the Warden of the secondary
institution. This will alert the secondary institution that the
inmate is designated and will be transported after the program or
medical treatment is completed. No other designation notation is
needed for a secondary designation.

  k. When a designation is made, DSCC staff will forward all
supporting documents to the designated institution within two
working days. If DSCC staff believe that the inmate will arrive
at the institution in less than five calendar days, the
supporting documentation will be sent to the institution by
overnight mail, facsimile, or electronically, within one working
day of the designation.

  l. The Case Management Coordinator (CMC) will monitor all
pending arrivals at that facility. However, if the institution
has separate DFCLs for specialized programs (i.e., RDAP, Sex
Offender Treatment Program, Life Connections, etc.) or for a
satellite camp, then the CMC may delegate this responsibility to
staff assigned to those specialized programs or populations.
Staff will monitor the Daily Log for that facility, and will
print a hard copy of each designation and maintain a copy on file
for 120 calendar days. In certain facilities other methods may
be just as effective in monitoring pending arrivals. For
example, institutions with a large holdover or pretrial
population can be monitored more effectively by running a daily
pipeline roster filtering out all “A-HLD”s and “A-PRE”s.

Staff will also monitor the arrival of classification material,
and if such material has not arrived within 10 calendar days
following the designation, the DSCC will be contacted to
determine the status of that material. Upon arrival of the
classification material, the CMC, or designee, will review that
material and verify the scoring of the Inmate Load and Security
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 24 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 3, Page 6

Designation form (BP-337). If a scoring issue and/or error is
discovered, the CMC will contact the DSCC Administrator via
GroupWise. The CMC may need to fax certain pages of the
Presentence Investigation Report to the DSCC so the case can be
appropriately reviewed. If the CMC and DSCC agree that an error
has been made, the error will be corrected by the DSCC. If the
CMC and DSCC do not agree that an error has been made, the
Central Office, Correctional Programs Administrator, will make
the final determination.

The DSCC will also be advised of any non-scoring errors or
concerns. In either circumstance, if the correction requires a
new designation, the DSCC will make any necessary changes and
will enter a new designation into SENTRY. The DSCC will then
notify the appropriate USMS office(s) of the designation change.

If the original designation is changed, the CMC will forward the
classification material to the newly designated institution.

  m. The CMC has oversight responsibilities for monitoring the
timely arrival of a newly designated inmate. If an inmate
serving a term of one year or more has not arrived at the
designated institution within 120 calendar days from the date of
the designation, or if an inmate serving a term of less than one
year has not arrived after 30 calendar days, staff will use
SENTRY to determine the inmate's current location:

  (1) If the inmate is in a Bureau facility, staff will contact
that facility to expedite movement or ascertain the reason for
delay, and will verify whether the designation continues to be
valid; and,

  (2) If the inmate is not in a Bureau facility, staff will
contact the DSCC. Upon notification, DSCC staff will contact the
appropriate authorities and ascertain why the inmate has not
arrived at the designated institution. If DSCC staff decides the
designation is no longer valid, the DSCC will cancel the original
designation.

  If the designation is canceled, the packet will be returned to
the DSCC, who then will return the documentation to the
originating agency. Prior to canceling a designation, the DSCC
will enter a comment on the “CIM Clearance and Separatee Data”
screen to document the reason(s) for this action. This comment
will be the only retrievable documentation available to answer
future questions regarding the processing of the case. It may be
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 25 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 3, Page 7

necessary to administratively admit the inmate in order to enter
the comment. The DSCC will also delete the associated DST
assignment.

Staff will maintain records of their efforts to monitor
designations. These records will be maintained for a period of
120 calendar days from the date of initial designation.

  n. The release to the general public of an inmate's
designation or redesignation information is prohibited, for
security reasons, until the inmate has arrived at the designated
facility. An inmate confined in a Bureau facility however, may
be advised of the destination but will not be advised of the date
or time of the transfer. However, caution should be exercised in
advising inmates of their destination. The Warden may define
cases where the designation will not be disclosed to the inmate.
Officials such as Judges and members of Congress may be advised
of designations in response to official inquiries for their
official use.
2. NON-ROUTINE DESIGNATION PROCEDURES

In certain cases, non-routine designation procedures for new
commitments are required. Listed below are specific examples of
non-routine designations.

  a. Study Cases. The DSCC will complete an Inmate Load and
Security Designation form (BP-337) and enter it into SENTRY. The
DSCC will then notify the Central Office Medical Designator via
GroupWise requesting designation. The Central Office Medical
Designator will designate an appropriate institution for the
study. After completion of the study and final sentencing by the
court, the DSCC will enter a new Inmate Load and Security
Designation form (BP-337) into SENTRY, based on the actual
sentence imposed or other new information.

  b. Medical or Mental Health. The DSCC is responsible for
receiving and evaluating information pertaining to an initial
designation. DSCC staff must attempt to ascertain whether an
inmate requires medical or mental health evaluation or treatment.
This information is ordinarily obtained from the Presentence
Investigation Report or other source documents. If medical or
mental health concerns are apparent, DSCC staff will provide
comments in the "Remarks" section of the BP-337 and enter Y
(yes) in the OMDT REF item. DSCC staff will fax portions of the
Presentence Investigation Report pertaining to the medical or
mental health concerns, and the Judgment in a Criminal Case, if
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 26 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 3, Page 8

it includes any judicial recommendations, to the Central Office
Medical Designator.

Upon review of the daily log for W DESIG M cases, the Central
Office Medical Designator will access the Inmate Load and
Security Designation form (BP-337) in SENTRY and make a
designation based on the available information, ordinarily within
three working days. If the Central Office Medical Designator
determines there are no medical or mental health concerns
affecting placement, the DSCC will be advised. The DSCC will
then complete the designation to an appropriate institution.

  Only the OMDT will make designations for study cases or for
cases requiring medical or psychiatric evaluation or treatment.
Designation may be made to any Bureau facility having resources
to meet the inmate's needs. The Central Office Medical
Designator will ensure that whenever a designation is made to an
DFCL inconsistent with the inmate's security level, the
appropriate Management Variable is entered. Administrative
facilities are excluded from this requirement.


  c. Military Prisoners. The Bureau cooperates with the
Security, Force Protection and Law Enforcement Division of the
Armed Services for the transfer of military prisoners into the
Bureau's custody. These cases are coordinated through the DSCC,
in accordance with the provisions contained in Chapter 7,
Section 17(d).

  d. Parole, Mandatory Release or Special Parole Term Violator
Hearing. For designation purposes, the U.S. Parole Commission
(USPC) provides the revocation packet and a copy of the alleged
violator's Presentence Investigation Report to the DSCC. The
DSCC will complete an initial designation to a violator hearing
site, and a secondary designation to a post-hearing institution
for service of the violator term. The Security Designation Data
screen will indicate the inmate is to be housed as a holdover at
the violator hearing site.

  Once the designation has been completed, the DSCC will notify
the U.S. Marshals Office of the designated institution, and mail
the violator packet to that institution. The USPC will receive
notification via Groupwise.

  If after the hearing, new information causes a change in the
secondary designation (i.e., short-term parole date), institution
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 27 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 3, Page 9

staff will contact the DSCC for appropriate action.

     !    In cases where the projected release date (PRD) is
          between 60 to 120 days from the date of hearing, the
          DSCC will consider changing the secondary designation
          to the nearest appropriate facility.

     !    In cases where the PRD is 60 days or less from the date
          of hearing, hearing facility staff will consider having
          the inmate remain at the hearing facility for release
          processing purposes.

     !    If a change in designation is not necessary,
          institution staff may process the inmate’s transfer to
          the secondary designation.

  Procedures for violators requiring medical treatment are
referenced in Chapters 3 and 7. Once the information is reviewed
and evaluated by the DSCC, and it is determined that medical or
psychiatric treatment is required, the request for designation
will be entered into SENTRY and referred to the Central Office
Medical Designator for designation. The DSCC will notify the
appropriate USMS Office of the inmate’s designated institution,
and mail the violator packet to that institution. The USPC will
receive notification via LAN.

  Local revocation hearings will be conducted at a site
determined by the USPC, normally within commuting distance of
where the alleged violation occurred. The USPC may request, in
writing, to the DSCC Administrator that an alleged violator be
moved to a Bureau institution. Violators who have received their
local revocation hearing will not be transported until the USPC
Notice of Action has been received and a designation has been
determined. In some instances, violators who are granted a
short-term release date should be considered for placement in a
contract facility.

  e. Long-term Detainees. The Detention Services Branch (DSB),
Correctional Programs Division, Central Office, is responsible
for the initial designation of long-term detainees. Requests for
placement into the BOP from the U.S. Immigration and Customs
Enforcement (ICE) are sent directly to DSB, where they are
completed. If a medical or mental health placement is needed,
DSB will refer it to the Central Office Medical Designator.

Long-term detainees are no longer serving a sentence but their
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 28 of 132
                                                                P5100.08
                                                               9/12/2006
                                                      Chapter 3, Page 10

detention is indeterminate and they will not, in all probability,
be repatriated to their home country.

Long-term detainees are from countries, such as Cuba, that refuse
to accept their return from the U.S. government. The Detention
Services Branch, Correctional Programs Division, will advise when
changes in applicable countries occur. This does not include
citizens from countries that take a significant amount of time to
accept its citizens. Travel orders can be obtained and they are
eventually returned. ICE requests the placement of long-term
detainees into the BOP and they are ordinarily designated into a
general population.

Long-term detainees include:

     !     Mariel Cubans, detainees who entered the United States
           during the Mariel boatlift between April 15, 1980 and
           October 31, 1980;

     !     Cubans who entered the United States from other
           countries, or from Cuba other than during the Mariel
           boatlift; and,

     !     Detainees from counties that ICE has identified that
           refuse to receive its citizens.

Designation procedures for long-term detainees are unique because
the detainees are not serving a sentence. Refer to the current

Program Statement Mariel Cuban Detainees for the designation
procedures.

3.   DESIGNATIONS TO NON-FEDERAL FACILITIES

  The DSCC may designate a federal inmate to a non-federal
facility in accordance with the criteria below. An updated
Security Designation form (BP-337) will be completed and entered
into SENTRY for any sentence exceeding 30 days. When the USMS
takes custody of an inmate from state or local custody to begin
serving a federal sentence, the same procedures for new
commitments will be followed.

When designating an inmate to a non-federal facility for an
inmate, Designators shall consider the inmate's religious
beliefs, if known as one of the factors in making a designation
decision. If possible, a non-federal facility where the inmate's
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 29 of 132
                                                                P5100.08
                                                               9/12/2006
                                                      Chapter 3, Page 11

religious beliefs can be accommodated will be designated. If
necessary, Designators may consult with Central Office chaplaincy
staff in making this designation decision.

4.   TYPES OF COMMITMENTS

  a. Juvenile Commitments. All inmates committed under the
Juvenile Justice and Delinquency Prevention Act (JJDPA) and all
inmates under the age of 18 will be designated and housed in
accordance with the requirements of Program Statement Juvenile
Delinquents, Juvenile Justice and Delinquency Prevention Act.

The CCM will complete a BP-337 for juvenile offenders housed in
contract juvenile facilities; however, the CCM does not need to
complete the BP-338 while the juvenile is housed there unless it
is helpful to do so.

  b. Jail Commitments. When funds and appropriate jail space
are available, the DSCC may designate a contract jail or
detention facility for an inmate who is generally sentenced to
one year or less. If funds and appropriate jail space are not
available or if an inmate has special needs, a federal
institution will be designated through the DSCC. Prior to
placement, DSCC staff must determine whether any PSF(s) or other
circumstances would contradict a jail designation. If so, the
lowest security level dictated by the applicable PSF must be
satisfied.

However, such designations should also take into consideration
underpopulated Bureau facilities prior to placement in a contract
facility.

  c. Youth Corrections Act (YCA)/District of Columbia Youth
Rehabilitation Act (DCYRA) Offenders. Although the YCA statutes
were repealed effective October 12, 1984 (see 18 U.S.C. §§ 5005
through 5026 (repealed)), an offender originally committed under
these statutes could be returned to custody as a parole violator.
Ordinarily, DCYRA inmates will not be initially designated to
non-federal facilities.

  d. State Prisoners. 18 U.S.C. § 5003 enables the Director,
Bureau of Prisons, to establish contracts to accept state
prisoners for boarding in federal institutions. The term "State"
as used in this section includes any state, territory, or
possession of the United States. The statute does not permit the
Bureau to contract placement of state prisoners in third party
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 30 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Chapter 3, Page 12

custody.   This includes CCC placements.

When there is a compelling reason for placing a state prisoner in
a non-federal facility, institution staff will contact the DSCC
Administrator, who may suggest to officials of the state that
they may want to make their own direct placement in a non-federal
facility.

Once an inmate is accepted into Bureau custody, occasionally,
there may be a reason to return the inmate to the original state.
In this instance, institutional staff will contact the DSCC
Administrator. If the DSCC Administrator determines that it
would be appropriate for the inmate to be returned, they will
contact state officials.
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 31 of 132
                                                                               P5100.08
                                                                              9/12/2006
                                                                      Chapter 4, Page 1



           INMATE LOAD AND SECURITY DESIGNATION FORM INSTRUCTIONS (BP-337)




                                 INMATE LOAD DATA

The Inmate Load Data section (Items 1 to 25) of the Inmate Load
and Security Designation form (BP-337) records the physical and
demographic information of inmates entered into SENTRY (the
Bureau of Prisons’ on-line database). In practice, inmates are
entered into SENTRY whether or not the inmate’s security level is
scored (e.g., pre-trial detainees, material witnesses, etc.).
Therefore, when the initial security designation data is entered
into SENTRY it is essential that the load data is compared to the
information contained in the Presentence Investigation Report
(PSR), and that the information is updated or reconciled as
appropriate.

1. REGISTER NUMBER

2. LAST NAME                 3. FIRST NAME                     4. MIDDLE          5. SUFFIX

6. RACE          7. SEX      8. ETHNIC ORIGIN                  9. DATE OF BIRTH

10. OFFENSE/SENTENCE



11. FBI NUMBER                                                 12. SSN NUMBER

13. STATE OF BIRTH                   14. OR COUNTRY OF BIRTH                15. CITIZENSHIP

16. ADDRESS-STREET



17. CITY                     18. STATE           19. ZIP                    20. OR FOREIGN
                                                                                  COUNTRY

21. HEIGHT:FT        IN      22. WEIGHT:         23. HAIR COLOR             24. EYE COLOR

25. ARS ASSIGNMENT



1.    REGISTER NUMBER. The U.S. Marshals Service (USM) assigns an
      eight-digit register number to each inmate with the last
      three digits denoting the U.S. Marshals’ judicial code. The
      format is five digits, hyphen, three digits.

2.    LAST NAME. Twenty-four spaces are provided for the inmate’s
      last name, which must match the name on the Judgment. The
      first character must be a letter. Each subsequent character
      must be a letter, space, hyphen, or apostrophe.

3.    FIRST NAME.         Twelve spaces are provided for the inmate’s
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 32 of 132
                                                                P5100.08
                                                               9/12/2006
                                                       Chapter 4, Page 2

     first name.

     NOTE: Only the inmate’s committed name (as it appears in
     the Judgment) will be entered on the “Load Inmate”
     transaction. All other names (e.g., true name, aliases,
     nicknames, maiden name, etc.) will be entered into SENTRY
     using the “Update Nicknames and Aliases” transaction.

4.   MIDDLE.   Eight spaces are provided for the inmate’s middle
     name.

5.   SUFFIX. Three spaces are provided for any name suffixes
     (i.e., Jr., Sr., II). Suffix codes are found in the Name
     Suffix Code section of the SENTRY General Use Technical
     Reference Manual (TRM).

6.   RACE. Standards for the Classification of Federal Data on
     Race and Ethnicity are set by the Office of Management and
     Budget. Enter the appropriate code:

     CODE        RACE             DEFINITION

     A           Asian            A person having origins in any of
                                  the Pacific Islands or any of the
                                  original peoples of the Far East,
                                  Southeast Asia, or the Indian
                                  subcontinent including, for
                                  example, Cambodia, China, India,
                                  Japan, Korea, Malaysia, Pakistan,
                                  the Philippine Islands, Thailand,
                                  and Vietnam.

     B           Black or         A person having origins in any of
                 African          the black racial groups of Africa.
                 American

     I           American         A person having origins in any of
                 Indian or        the original peoples of North and
                 Alaska Native    South America (including Central
                                  America), and who maintains tribal
                                  affiliation or community
                                  attachment.

     W           White            A person having origins in any of
                                  the original peoples of Europe, the
                                  Middle East, or North Africa.
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 33 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                        Chapter 4, Page 3

7.    SEX.   Enter M = Male or F = Female.

8.    ETHNIC ORIGIN.     Enter the appropriate code.

      CODE        ETHNIC ORIGIN    DEFINITION

      H           Hispanic or      A person of Cuban, Mexican, Puerto
                  Latino           Rican, South or Central American,
                                   or other Spanish culture or origin,
                                   regardless of race.

      O           Not Hispanic     A person who does not meet the
                  or Latino        above definition.

9.    DATE OF BIRTH. Ten spaces are provided for the inmate’s
      birth date (MM-DD-YYYY); (e.g., July 2, 1981 = 07-02-1981).
      If the inmate's birth date is unknown or not available,
      enter 01-01-1800.

10.   OFFENSE/SENTENCE. The offense(s), sentence imposed, and
      docket number (as specified in the Judgment) should be
      entered in the space provided. Additionally, if the inmate
      is admitted to another SENTRY facility, care should be taken
      to preserve existing information.

11.   FBI NUMBER. Nine spaces are provided for the Federal Bureau
      of Investigation (FBI) number. The FBI number can be any
      combination of letters and numbers and must be entered
      without spaces or dashes. It cannot duplicate an existing
      FBI number in SENTRY. This field must be left blank if the
      FBI number is unknown at the time the inmate is loaded.

12.   SOCIAL SECURITY NUMBER (SSN). Nine spaces are provided for
      the inmate’s SSN. The number must be entered without dashes
      or spaces. It cannot duplicate an existing SSN in SENTRY.
      If the SSN is unknown, or the inmate has never been issued a
      SSN this field must be left blank. In cases where the
      inmate will not be issued a SSN (i.e., illegal aliens) a
      back slash may be entered.

13.   STATE OF BIRTH. Two spaces are provided for the state code
      for the state in which the inmate was born. If entered, it
      must be a valid code from the State and Possession Code
      Table in the SENTRY General Use TRM.

14.   COUNTRY OF BIRTH.     If entered, it must be a valid code from
Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 34 of 132
                                                           P5100.08
                                                          9/12/2006
                                                  Chapter 4, Page 4

the Country Code Table in the SENTRY General Use TRM.

NOTE:       SENTRY will not allow “US” to be entered if a
            “state of birth” is entered (Item 13 above).
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 35 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                        Chapter 4, Page 5

15.   CITIZENSHIP. Enter the country code that corresponds to the
      inmate’s citizenship. This must be a valid code from the
      Country Code Table in the SENTRY General Use TRM. Do not
      rely on the inmate’s current place of residence to determine
      citizenship. Special emphasis must be placed on the
      accuracy of citizenship at the time of the inmate’s
      admission.

16.   ADDRESS - STREET. At least twenty-eight spaces are provided
      for the inmate’s street number and name as listed in the PSR
      as “legal address.” Enter any combination of alphanumeric
      characters.

17.   CITY. Fifteen spaces are provided for the inmate’s city of
      residence as listed in the PSR as “legal address.” If
      entered, a state or foreign country must be entered.

18.   STATE. Two spaces are provided for the state code. If
      entered, it must be a valid state code found under State
      Possession Code, SENTRY General Use TRM. Enter country code
      under Item 20 if residence is not in the United States or
      one of its territories or commonwealths.

19.   ZIP CODE. Five spaces are provided for the zip code. It
      must be entered when a state code has been entered. If not
      available, the city, state, and zip code of the USMS Office
      assigning the register number will be entered. An accurate
      zip code is important because it is used by SENTRY to
      determine mileage between the inmate’s legal residence and
      designated institution.

20.   FOREIGN COUNTRY. Two spaces are provided for the country
      code. If entered, it must be a valid country code from the
      Country Code Table of the SENTRY General Use TRM. "US" may
      not be entered as the country code. This field must be
      completed if a state or zip code is not entered in the
      address field (see Items 18 & 19 above).

21.   HEIGHT. Height must be entered in a measurement of feet and
      inches. Values in feet (FT) must be 1 through 9. Values in
      inches (IN) must be 00 through 11.

22.   WEIGHT.   Weight values must be 001-999 and represent pounds.

23.   HAIR. Two spaces are provided for the color code. If
      entered, it must be a valid code found under the Hair Color
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 36 of 132
                                                                                 P5100.08
                                                                                9/12/2006
                                                                        Chapter 4, Page 6

        Code, SENTRY General Use TRM.

24.     EYES. Two spaces are provided for the color code. If
        entered, it must be a valid code found under the Eye Color
        Code, SENTRY General Use TRM.

25.     ARS ASSIGNMENT. Use a valid SENTRY category assignment,
        SENTRY General Use TRM.

                              SECURITY DESIGNATION DATA

The Security Designation Data section (Items 1 to 18) of the
Inmate Load and Security Designation form (BP-337) records
sentencing, programing recommendations, and background
information from the Judgment, the Statement of Reasons (SOR),
and the PSR. This information is used to determine the inmate’s
security level.

1. JUDGE              2. REC FACILITY                3. REC PROGRAM       4. USM OFFICE


1.    JUDGE.      Enter the sentencing Judge's last name.

2. RECOMMENDED FACILITY. The court may recommend a specific
institution or a geographical region for a newly committed
inmate. Enter the name of the recommended institution or region.
If a specific SENTRY facility code is entered, that facility will
appear at the top of the list presented to the Designator for
consideration.

3. RECOMMENDED PROGRAM. Enter the name or type of any program
recommended by the sentencing Judge.

4. USM OFFICE.            Enter the location of the USM Office (e.g.,
E/VA-NOR).

5.    VOLUNTARY SURRENDER

5. VOLUNTARY SURRENDER      0 = NO      (-3) = YES

     IF YES, MUST INDICATE: 5a. VOLUNTARY SURRENDER DATE:
                        and 5b. VOLUNTARY SURRENDER LOCATION: ___________________



This item allows for the subtraction of three points from the
Security Point Total, Item 15, when the Judgment indicates the
inmate was allowed to voluntarily surrender. For purposes of
this item, voluntary surrender means the inmate was not escorted
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 37 of 132
                                                                P5100.08
                                                               9/12/2006
                                                       Chapter 4, Page 7

by a law enforcement officer to either the U.S. Marshals Office
or the place of confinement. Additionally, this item applies
only to post-sentencing voluntary surrender, and does not include
cases where the inmate surrendered to the U.S. Marshals on the
same day as sentencing. Voluntary Surrender Credit may only be
applied to the initial term of confinement; it may not be applied
to any subsequent Supervised Release, Mandatory Release or parole
Violation return to custody.

5a. VOLUNTARY SURRENDER DATE. If the court has provided for
voluntary surrender, enter the date of the voluntary surrender in
this block. If the court provided for voluntary surrender but
did not provide a specific date for the surrender, the DSCC will
contact the court to establish a mutually agreeable date.

NOTE:        In cases where the court allows the inmate to
             voluntarily surrender but the inmate will not receive
             (-3) points on this item the date will still be entered
             on this item.

5b. VOLUNTARY SURRENDER LOCATION. The DSCC will note whether
the inmate is to voluntarily surrender to the USMS or to the
designated institution.

6.   MONTHS TO RELEASE

6. MONTHS TO RELEASE   _______



This item reflects the estimated number of months the inmate is
expected to be incarcerated. Consecutive federal sentences will
be added together for classification purposes. Federal sentences
may have different beginning dates, based on the Judgment Order.
There may even be a computation in SENTRY with a beginning date
in the future. Based on the inmate’s sentence(s), enter the
total number of months remaining, less 15% (for sentences over 12
months), and credit for any jail time served. This item is not
figured into the security point total but impacts the Sentence
Length Public Safety Factor.

Example: An adult convicted of Breaking and Entering under the
Sentence Reform Act is sentenced to eight years. The expected
length of incarceration is (96 months x 85% = 81.6 months).
Round to the nearest whole number to get 82 and subtract any jail
time credit (180 days) = 76 months to release.
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 38 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 4, Page 8

NOTE:     Enter 540 months for death penalty cases, life
          sentences, and Parolable life sentences for which a
          parole date has not been established.
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 39 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                        Chapter 4, Page 9

7.   SEVERITY OF CURRENT OFFENSE

7. SEVERITY OF       0 = LOWEST         3 = MODERATE   7 =   GREATEST
   CURRENT OFFENSE   1 = LOW MODERATE   5 = HIGH



Enter the appropriate number of points that reflect the most
severe documented instant offense behavior regardless of the
conviction offense. For multiple offenses, the highest score
will be used in scoring the current offense. Staff will consider
the offense behavior on all sentences, including federal
sentences that have a future beginning date or a previous D.C. or
state sentence if there was no physical release from custody.

NOTE:        This will require DSCC staff to make reasonable efforts
             to obtain documentation.

Severity is determined by using the Offense Severity Scale
(Appendix A).

Example: According to the PSR, the individual was involved in an
Assault With Serious Injury (Greatest severity level) but pled
guilty to a Simple Assault (Moderate severity level). Assign the
points on the basis of the more severe documented behavior, i.e.,
assign 7 points (Greatest severity level).

In determining "Severity of Current Offense" staff must review
the Statement of Reasons (SOR) and ensure the information
provided is appropriately used in classifying the inmate.

Example: According to the PSR the individual was involved in a
drug conspiracy responsible for distribution of 31 grams of
Cocaine Base “Crack”, but was individually only responsible for 2
grams, he/she would be scored as Moderate Severity for this item.
However, the SOR, indicates the Sentencing Judge found the
individual responsible for less than 1 gram; therefore, the
appropriate scoring should be Low Moderate severity.

!     PROCEDURES FOR PAROLE, MANDATORY RELEASE, SPECIAL PAROLE
      TERM, OR SUPERVISED RELEASE VIOLATORS

If the violation was the result of new criminal conduct,
regardless of conviction status, use the new criminal conduct for
scoring "Severity of Current Offense" (see Appendix A). If the
violation behavior was a technical violation, score the "Severity
of Current Offense" as Low Moderate.
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 40 of 132
                                                                                P5100.08
                                                                               9/12/2006
                                                                      Chapter 4, Page 10

The original offense behavior which occurred prior to the
violation is considered past behavior and is not used in
determining "Severity of Current Offense.”

!         PROCEDURES FOR PROBATION VIOLATORS

The original offense behavior that resulted in probation
should be used for scoring "Severity of Current Offense" (see
Appendix A). However, if the new criminal conduct (violation
behavior) is more severe than the original offense behavior, then
use this behavior for scoring "Severity of Current Offense.” The
most severe documented behavior between the original offense and
the violation behavior will be used for scoring "Severity of
Current Offense.”

8.    CRIMINAL HISTORY SCORE

8. CRIMINAL       0 = 0-1                  4 = 4-6                 8 = 10-12
   HISTORY        2 = 2-3                  6 = 7-9                 10 = 13 +
    SCORE

8a. SOURCE OF DOCUMENTED ____ - PRESENTENCE INVESTIGATION REPORT
    CRIMINAL HISTORY     ____ - NCIC III


Enter the appropriate number of Criminal History Points(CHP).
SENTRY will automatically convert the CHP to the Bureau’s
Criminal History Score (CHS).

The CHS is derived from the US Sentencing Guidelines Criminal
History Points, as reflected in the final judgment and the SOR.
If not found in either the Judgment or SOR, use the points
assessed by the USPO in the PSR.

In some cases the Criminal History Points are not available
(i.e., when the PSR is waived, on offenses committed prior to
November 1, 1987, state cases, and military and D.C. Code
offenders). Under these circumstances the Criminal History Score
will be derived from the criminal history documented in the NCIC
III Report according to the following procedures:

    (a)       Add 3 points for each prior sentence of imprisonment
              exceeding one year and one month;

    (b)       Add 2 points for each prior sentence of imprisonment of
              at least sixty days not counted in (a);

    (c)       Add 1 point for each prior conviction not counted in
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 41 of 132
                                                                             P5100.08
                                                                            9/12/2006
                                                                   Chapter 4, Page 11

                (a) or (b), up to a total of 4 points for this item;
                and,

  (d)           Add 2 points if the instant offense is a revocation
                accompanied by a new state or federal conviction, or if
                the instant offense occurred while under federal
                supervision including incarceration, probation, parole
                or supervised release.

The documentation used to assess the Criminal History Points must
be provided as specified in all cases.

9.   HISTORY OF VIOLENCE

9. HISTORY OF             NONE   >15 YEARS   10-15 YEARS   5-10 YEARS   <5 YEARS
   VIOLENCE       MINOR    0         1          1             3           5
                SERIOUS    0         2          4             6           7


Enter the appropriate number of points that reflect any history
of violence, considering only those acts for which there are
documented findings of guilt (i.e., DHO, Court, Parole, Mandatory
Release, or Supervised Release Violation). This item includes
the individual's entire background of criminal violence,
excluding the current term of confinement.

Exception: Any institution disciplinary hearing (UDC or DHO)
finding that a prohibited act was committed during the current
term of confinement will be scored as a history item. DSCC staff
must review the Chronological Disciplinary Record (CDR) for
inmates who were previously housed in a federal institution or
contract facility. Any violent act(s) reflected on the CDR must
be scored as a history item. State disciplinary findings must be
scored unless there is documentation that the state disciplinary
proceedings did not afford due process protection to the inmate.

Severity of violence is determined by the offense behavior
regardless of the conviction/finding of guilt offense. History
of Violence points combine both seriousness and recency of prior
violent incidents to assess the propensity for future violence.
Therefore, if there is more than one incident of violence, score
the combination of seriousness and recency that yields the
highest point score. Prior periods of incarceration will be
considered a “history” item if the inmate was physically released
from custody and then returned to serve either a violation or a
new sentence. In determining time frames, use the date of the
documented behavior. Documented information from a juvenile,
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 42 of 132
                                                                                   P5100.08
                                                                                  9/12/2006
                                                                         Chapter 4, Page 12

Youth Corrections Act (YCA) or District of Columbia Youth
Rehabilitation Act (DCYRA) adjudication can be used unless the
record has been expunged or vacated.

Minor History of Violence - Aggressive or intimidating behavior
which is not likely to cause serious bodily harm or death (e.g.,
simple assault, fights, domestic disputes, etc.) There must be a
finding of guilt.

Serious History of Violence - Aggressive or intimidating behavior
which is likely to cause serious bodily harm or death (e.g.,
aggravated assault, domestic violence, intimidation involving a
weapon, incidents involving arson or explosives, rape, etc.).
There must be a finding of guilt.

Example: If an offender was found guilty of homicide 20 years
ago and a simple assault 3 years ago, assign 5 points for the
simple assault. Or in another case, the offender had guilty
findings for homicide 12 years ago; aggravated assault 8 years
ago; and fighting 2 years ago, score 6 points for the aggravated
assault 8 years ago.

NOTE:        Attempted suicide, self-mutilation and possession of
             weapons are not applicable behaviors for History of
             Violence scoring. In addition, verbal threats (such as
             Code 203- Threatening Bodily Harm) are to be viewed as
             minor violence.

10.   HISTORY OF ESCAPE OR ATTEMPTS

10. HISTORY OF             NONE   >15 YEARS   10-15 YEARS   5-10 YEARS     <5 YEARS
    ESCAPE OR      MINOR     0        1          1             2             3
    ATTEMPTS     SERIOUS     0        3(S)       3(S)          3(S)          3(S)


Enter the appropriate number of points that reflect the escape
history of the individual considering only those acts for which
there are documented findings of guilt (i.e., DHO, Court, Parole,
Mandatory Release, or Supervised Release Violation). Escape
history includes the individual's entire background of escapes or
attempts to escape from confinement, or absconding from community
supervision, excluding the current term of confinement.

Exception: Any institution disciplinary hearing (UDC or DHO)
finding that a prohibited act was committed during the current
term of confinement will be scored as a history item. DSCC staff
must review the Chronological Disciplinary Record (CDR) for
inmates who were previously housed in a federal institution or
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 43 of 132
                                                                          P5100.08
                                                                         9/12/2006
                                                                Chapter 4, Page 13

contract facility. Any escape(s) or attempt(s) reflected on the
CDR must be scored as a history item. State disciplinary
findings are to be scored unless there is documentation that the
state disciplinary proceedings did not afford due process
protection to the inmate.

Fleeing or Eluding Arrest, Failure to Appear for traffic
violations, Absconding, runaways from foster homes and similar
behavior should not to be scored under the Escape History item,
even if clearly documented, but should be considered on a case-
by-case basis under the Management Variable “Greater Security.”
Failure to Appear or Flight to Avoid Prosecution for any offense
however, must be counted when there is a documented finding of
guilt.

In determining time frames, use the date of the documented
occurrence. Documented information from a juvenile, YCA, or
DCYRA adjudication can be used unless the record has been
expunged or vacated.

Minor History of Escape - An escape from an open institution or
program (e.g., minimum security facility, CCC, furlough) not
involving any actual or threat of violence. Also includes
military AWOL, Bail Reform Act, Flight to Avoid Prosecution, and
Absconding from Community Supervision. There must be a finding
of guilt except as previously noted.

Serious History of Escape - An escape from secure custody with or
without threat of violence. Also includes escapes from an open
facility or program with actual threat of violence. There must
be a finding of guilt. S = 3 points and requires application of
PSF L.

11.   TYPE OF DETAINER

11. TYPE OF DETAINER   0 = NONE                  3 = MODERATE     7 = GREATEST
                       1 = LOWEST/LOW MODERATE   5 = HIGH


Enter the appropriate number of points that reflect detainer
status. Refer to the Offense Severity Scale, Appendix A.
Determination is based on the offense of the most serious
detainer.

      !      If there is a pending charge, points based on the
             documented behavior are assigned on the “Type of
             Detainer” item. If the pending charges or detainer
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 44 of 132
                                                                       P5100.08
                                                                      9/12/2006
                                                             Chapter 4, Page 14

            involve a probation violation, use the most severe
            documented behavior in the original offense as the
            basis for assigning points in scoring the detainer.

            If law enforcement officials indicate a firm intent to
            lodge a detainer, consider it lodged. Score a
            concurrent state sentence as a detainer only if it is
            expected that the state sentence will exceed the
            federal sentence. However, score consecutive state
            sentences, lodged state detainers, and/or state parole
            violation terms/warrants as detainers.
      !     Consecutive federal sentences are ordinarily not lodged
            as detainers because federal sentences are computed as
            they are received. If there is more than one sentence,
            the most severe offense will be used as “Severity of
            Current Offense.”

            Example:    For an individual with two detainers for
                        Violation of Firearms Act (Moderate severity
                        level) and one for Extortion (High severity
                        level), use High = 5 points and enter "5".

      !     No points will be awarded for U.S. Parole Commission
            warrants (adjudicated or unadjudicated). However, the
            original offense behavior will be factored into the
            criminal history points and the violation behavior
            (including new offense behavior) will be scored as the
            instant offense.

      !     No points will be awarded for ICE detainers. However,
            each case will be carefully reviewed to determine
            whether the PSF for Deportable Alien is applicable.

12.   AGE

12. AGE             0 = 55 and over      4 = 25 through 35
                    2 = 36 through 54    8 = 24 or less


SENTRY will automatically enter the appropriate number of points
based on the inmate’s date of birth. Staff do not have to
manually enter an offender’s age or points on the BP-337. If the
offenders date of birth is unknown, SENTRY will default to a
score of 4 points.

13.   EDUCATION LEVEL
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 45 of 132
                                                                                                 P5100.08
                                                                                                9/12/2006
                                                                                       Chapter 4, Page 15

13. EDUCATION       0 = Verified High School Degree or GED
    LEVEL           1 = Enrolled in and making satisfactory progress in GED Program
                    2 = No verified High School Degree/GED and not participating in GED
                        Program

13a. HIGHEST GRADE COMPLETED       ______________



Enter the appropriate number of points that reflect the inmate’s
verified education level at the time of designation.

In addition to the points assigned for the education level, the
highest grade completed (HGC) will also be recorded on the BP-
337. For example, an inmate who began, but did not complete the
7th grade will be given a 6 in the HGC field. Similarly, a GED
will be given a 12, a college graduate a 16, a Master’s degree an
18, and a Ph.D. a 21 (the maximum allowed) in the HGC field. The
value entered for the HGC should, unless missing, be consistent
with the points assessed for the inmates education level. If
missing, enter a “U” for unknown.

14.   DRUG/ALCOHOL ABUSE

14. DRUG/ALCOHOL ABUSE        0 = Never/›5 Years                  1 = <5 Years


Enter the appropriate number of points that reflect drug or
alcohol abuse by the inmate. Examples of drug or alcohol abuse
include: a conviction of a drug or alcohol related offense, a
parole or probation violation based on drug or alcohol abuse,
positive drug test, a DUI, detoxification, etc. Absent any
information similar to the above, an inmate’s self-report is
sufficient to score this item. If this information is unknown
enter a “U” and the item will be scored as zero.

15.   SECURITY POINT TOTAL

15. SECURITY POINT TOTAL



Enter the sum of Items 5 through 14.

16.   PUBLIC SAFETY FACTORS

16. PUBLIC      A-NONE                                            I-SENTENCE LENGTH( ma l e s o n l y )
    SAFETY      B-DISRUPTIVE GROUP( males on l y )                K-VIOLENT BEHAVIOR( f e ma l e s o n l y )
    FACTORS     C-GREATEST SEVERITY OFFENSE ( m al e s on l y )   L-SERIOUS ESCAPE
                F-SEX OFFENDER                                    M-PRISON DISTURBANCE
                G-THREAT TO GOVERNMENT OFFICIALS                  N-JUVENILE VIOLENCE
                H-DEPORTABLE ALIEN                                O-SERIOUS TELEPHONE ABUSE



See Chapter 5, pages 7-13 for a description of Public Safety
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 46 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 4, Page 16

Factors and their application.

17.   REMARKS

17. REMARKS




A brief explanation of the current offense(s) is required in the
“Remarks” section. Similarly, Pre-Sentence Investigation Report
information relevant to other scoring items that may have an
impact on the designation process or the transportation of the
inmate (e.g., medical or psychiatric information, or arrest
behavior with no conviction) must also be noted in this section.
Refer to Appendix C, Standard Abbreviations/Terms. Also, the
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 47 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 4, Page 17

individual scoring the case will enter his or her initials at the
end of the “Remarks” section.

18.   OMDT REFERRAL

18. OMDT REFERRAL (YES/NO) ____



The Medical Designator, Office of Medical Designations
Transportation (OMDT), must review all cases in which there is a
physical or mental health concern. Enter “Y” (yes) or N (no) in
this category. The response will determine which daily log will
reflect the designation information.

  DESIGNATION AND SENTENCE COMPUTATION CENTER ACTION - INITIAL
                           DESIGNATION

It is extremely important for Designators to communicate on a
regular basis to ensure that designation decisions are
consistent. The Correctional Programs Division encourages the
need for communication and consistency to all Designators.

1. FACILITY DESIGNATED. Enter the mnemonic code for the
institution designated (Refer to "Enter Initial Designation,"
SENTRY General Use TRM).

2. CUSTODY ASSIGNMENT. Enter the initial custody assignment in
accordance with Table 4-1.
   Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 48 of 132
                                                              P5100.08
                                                             9/12/2006
                                                    Chapter 4, Page 18


                              Table 4-1

LEVEL OF INSTITUTION             INITIAL CUSTODY ASSIGNMENT
INITIALLY DESIGNATED
      Minimum                                 OUT
        Low                                    IN
       Medium                                  IN
        High            IN, unless initial designation is to USP
                        Marion or ADX Florence, in which case the
                        initial custody assignment is MAXIMUM.
   Administrative       IN, unless inmate is Minimum security
                        level and designation was not for
                        security reasons, in which case the
                        initial custody assignment is OUT.
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 49 of 132
                                                                P5100.08
                                                               9/12/2006
                                                      Chapter 4, Page 19

3.   DESIGNATOR.   The Designator will enter his or her initials.

4. REASON FOR DESIGNATION. Designators will use this section to
document whether the primary reason for designation was for
security reasons or for management reasons.

     !     Enter "S" if the inmate's security level is the primary
           reason for designation and the placement is within
           normal guidelines. If "S" is entered, SENTRY will not
           permit an entry in the “Management Reason” field.

     !     Enter "M" if a Management Variable is the primary
           reason for designation and placement is outside normal
           guidelines. When "M" is entered, you must enter the
           appropriate Management Variable(s) (e.g., B = Judicial
           Recommendation, D = Release Residence, etc.) under the
           Management Reason item. While one MGTV is generally
           sufficient, a maximum of three MGTVs may be entered
           into SENTRY. In the unlikely event that an inmate’s
           designation facility is inconsistent with his or her
           MSL, at least one additional non-MSL MGTV must be added
           to support and explain the inconsistency.

     !     When it is necessary to place an inmate at a particular
           institution temporarily in order to receive a parole
           hearing, a secondary designation is required. The DSCC
           will notify the Warden of the secondary institution via
           GroupWise. Following the hearing, the institution
           where the inmate was first placed should review the
           secondary designation and contact the DSCC if the
           results of the hearing indicate that a change in the
           secondary designation is required.

5. MANAGEMENT VARIABLES. See Chapter 5, pages 1-6 for a
description of Management Variables and their application.

6. REMARKS. The Designator will enter any relevant information
not already recorded that may have an impact on the designation
process or the transportation of the inmate.
                      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 50 of 132
                                                                                                                   P5100.08
                                                                                                                  9/12/2006
                                                                                                         Chapter 4, Page 20
BP-337 INMATE LOAD AND SECURITY DESIGNATION FORM                                          FEDERAL BUREAU OF PRISONS

                                                                INMATE LOAD DATA
 1. REGISTER NUMBER

 2. LAST NAME                             3. FIRST NAME                                      4. MIDDLE                        5. SUFFIX

 6. RACE               7. SEX             8. ETHNIC ORIGIN                                   9. DATE OF BIRTH

 10. OFFENSE/SENTENCE



 11. FBI NUMBER                                                                              12. SSN NUMBER

 13. STATE OF BIRTH                                14. OR COUNTRY OF BIRTH                           15. CITIZENSHIP

 16. ADDRESS-STREET



 17. CITY                                 18. STATE                         19. ZIP                  20. OR FOREIGN COUNTRY

 21. HEIGHT FT        IN                  22. WEIGHT _____ LBS              23. HAIR COLOR           24. EYE COLOR

 25. ARS ASSIGNMENT

                                                             SECURITY DESIGNATION DATA
  1. JUDGE                                2. REC FACILITY                   3. REC PROGRAM           4. USM OFFICE


  5. VOLUNTARY SURRENDER STATUS                   0 = NO          (-3) = YES
     IF YES, MUST INDICATE: 5a. VOLUNTARY SURRENDER DATE: __________________
                            5b. VOLUNTARY SURRENDER LOCATION: ______________

  6. MONTHS TO RELEASE          _______

  7. SEVERITY OF                0 = LOWEST                     3 = MODERATE              7 = GREATEST
     CURRENT OFFENSE            1 = LOW MODERATE               5 = HIGH

  8. CRIMINAL                   0 = 0-1                        4 = 4-6                   8 = 10-12
     HISTORY                    2 = 2-3                        6 = 7-9                  10 = 13 +
     SCORE
  8a. SOURCE OF DOCUMENTED ____ - PRESENTENCE INVESTIGATION REPORT or ____ - NCIC III
      CRIMINAL HISTORY

  9. HISTORY OF             NONE      >15 YEARS       10-15 YEARS        5-10 YEARS    <5 YEARS
     VIOLENCE       MINOR     0             1               1              3             5
                  SERIOUS     0             2               4              6             7

 10. HISTORY OF             NONE      >15 YEARS            >10 YEARS     5-10 YEARS    <5 YEARS
     ESCAPE OR      MINOR     0             1                  1           2             3
     ATTEMPTS     SERIOUS     0             3 (S)              3(S)        3(S)          3(S)

 11. TYPE OF                    0 = NONE                       3 = MODERATE              7 = GREATEST
     DETAINER                   1 = LOWEST/LOW MODERATE        5 = HIGH

 12. AGE                        0 = 55 and over                4 = 25 through 35
                                2 = 36 through 54              8 = 24 or less

 13. EDUCATION        0 = Verified High School Degree or GED
     LEVEL            1 = Enrolled in and making satisfactory progress in GED Program
                      2 = No verified High School Degree/GED and not participating in GED Program
 13a. HIGHEST GRADE COMPLETED       ______________

 14. DRUG/ALCOHOL ABUSE         0 = Never/>5 Years             1 = <5 Years

 15. SECURITY POINT TOTAL


 16. PUBLIC           A-NONE                                               I-SENTENCE LENGTH (males only)
     SAFETY           B-DISRUPTIVE GROUP (males only)                      K-VIOLENT BEHAVIOR (females only)
     FACTORS          C-GREATEST SEVERITY OFFENSE (males only)             L-SERIOUS ESCAPE
                      F-SEX OFFENDER                                       M-PRISON DISTURBANCE
                      G-THREAT TO GOVERNMENT OFFICIALS                     N-JUVENILE VIOLENCE
                      H-DEPORTABLE ALIEN                                   O-SERIOUS TELEPHONE ABUSE

 17. REMARKS



 18. OMDT REFERRAL (YES/NO) ____
Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 51 of 132
                                                           P5100.08
                                                          9/12/2006
                                                 Chapter 4, Page 21
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 52 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 5, Page 1


        MANAGEMENT VARIABLES AND PUBLIC SAFETY FACTORS


                        MANAGEMENT VARIABLES

A Management Variable is required when placement has been made
and/or maintained at an institution level inconsistent with the
inmate’s scored security level. Application of a Management
Variable requires review and approval by the DSCC Administrator.
When completing the BP-338, institution staff may only enter a
Management Variable which the DSCC previously approved and
entered as a management reason. Otherwise, the DSCC is the only
office authorized to enter a variable. A maximum of three
Management Variables may be entered for each case.

NOTE:     SENTRY will not permit the simultaneous application of
          the Greater Security and Lesser Security MGTVs.

When a Management Variable no longer applies, institution staff
will remove the variable(s) accordingly. When no Management
Variable is required, institution staff will insert the letter
"A" (NONE) in the space to signify that no MGTV(s) apply.
Management Variables entered at initial designation are manually
transferred to the BP-338, Custody Classification form.

Request for Management Variable/Management Variable expiration
date. All requests to apply a Management Variable (MGTV) or to
update the Management Variable Expiration Date (MVED) must be
submitted to the DSCC via GroupWise using the 409 form. Requests
for Management Variables on WITSEC inmates are to be forwarded to
the Inmate Monitoring Section, Central Office, Washington, DC.
The following criteria will be utilized:

  Only the DSCC or Central Office staff can apply a MGTV and
update a MVED, with the exception of "I" (Med/Psych), which will
be applied and reviewed by the Central Office Medical Designator
and "U" (Long-Term Detainee), which will be applied by the
Detention Services Branch, Correctional Programs Division,
Central Office.

  When requesting a MGTV or an updated MVED, only sections four
and six need to be completed on the form 409. This request
should normally be made to the DSCC within 21 calendar days
following the inmate's scheduled custody review to ensure the
DSCC is receiving a current Custody Classification Form, BP-338.
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 53 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 5, Page 2

After approval by the Warden, the request may be routed from the
unit or shared folders, and unit staff must enter a DST
assignment using the Update Transaction. Staff will enter W MGTV
as a DST assignment when the request is routed. DSCC staff will
remove the assignment when the decision is made.

  When requesting an updated MVED, staff are to indicate the
recommended expiration date on the top portion of form 409.

  When a case with the MGTV of "I" (Med/Psych) is scheduled for
review and it is anticipated that this MGTV is no longer
applicable, institution staff will complete all sections of form
409 and forward the request to the Central Office Medical
Designator and the DSCC. The Central Office Medical Designator
will review the case for continuation or deletion of this MGTV.
If this MGTV is no longer appropriate, the Central Office Medical
Designator will remove the MGTV. After the Central Office
Medical Designator removes the MGTV "I," the DSCC will review the
case for transfer. If a transfer is not appropriate, another
MGTV is to be applied.

Expiration dates will be assigned in accordance with Table 5-1.
The DSCC Administrator must evaluate the information on the form
409 to determine the appropriate expiration date for all
applicable Management Variables. At the established expiration
date, case management staff will review the current Management
Variable(s) to determine appropriateness. In the rare instance
when more than one MGTV is applied, all expiration dates will be
displayed on the BP-338. When running a SENTRY roster, each MGTV
and corresponding MVED will be displayed.

Management Security Level (MSL). Upon application of any of the
following Management Variables: PSF Waived; Greater Security;
Lesser Security, the DSCC is to apply an overriding Management
Security Level (MSL) to reflect the inmate’s assessed security
needs. This MSL takes precedence over the security level
reflected in SENTRY which is based upon the scored security level
and the application of Public Safety Factors. Designation must
be made to a DFCL commensurate with the inmate’s security needs
as reflected in the Management Security Level. If there is an
extenuating circumstance in which an inmate’s designation
facility is inconsistent with his or her MSL, at least one
additional non-MSL MGTV must be added to support and explain the
inconsistency.
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 54 of 132
                                                                  P5100.08
                                                                 9/12/2006
                                                         Chapter 5, Page 3

CODE         MGTV - DESCRIPTION

A            None. No Management Variables apply. Institution
             staff are permitted to enter this item.

B            Judicial Recommendation. The sentencing court may
             recommend a specific institution or program. When
             consistent with policies or when such actions are
             consistent with sound correctional management, the
             Bureau of Prisons attempts to satisfy judicial
             recommendations. When this is not feasible, the court
             is notified in writing with an explanation outlining
             the reasons for not satisfying that recommendation.

D            Release Residence. The Bureau of Prisons attempts to
             place each inmate in an institution that is reasonably
             close to the anticipated release area. Ordinarily,
             placement within 500 miles of the release area is to be
             considered reasonable, regardless of whether there may
             be an institution closer to the inmate’s release area.
             This MGTV may also apply to inmates who are within 36
             months of release.

E            Population Management. Situations may occur in which
             an inmate requires housing in a facility which is not
             commensurate with his or her security level. Following
             are example situations: facility activation; population
             pressures affecting available appropriate-level bed
             space within 500 miles of the inmate’s anticipated
             release residence; gang/security concerns.

G            Central Inmate Monitoring Assignment. Pursuant to the
             CIM Program Statement, some inmates, for specified
             reasons, need to be monitored or separated from others.
             Sometimes these special management concerns limit the
             options for placement.

I            Medical or Psychiatric. An inmate who has a history of
             or is presently exhibiting psychiatric problems may
             need an initial designation to a psychiatric referral
             center. Similarly, documented information reflecting
             that the inmate may need medical or surgical treatment
             may require a designation to a medical referral center.
             Designations and redesignations of these inmates will
             be made by the Central Office Medical Designator.
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 55 of 132
                                                                  P5100.08
                                                                 9/12/2006
                                                         Chapter 5, Page 4



CODE         MGTV - DESCRIPTION

N            Program Participation. Occasionally, inmates become
             involved in specialized programs which are only
             available on a limited basis, or at specific
             institutions; in such instances, it might be
             appropriate to delay transfer pending completion of the
             program. Likewise, an inmate’s ability to participate
             in a unique program may require placement at an
             institution not commensurate with his or her security
             level. Accordingly, when an inmate's security level
             changes during participation in a special program not
             likely to be available in another appropriate facility,
             causing placement outside normal guidelines, this MGTV
             will apply.

R            Work Cadre. At secure facilities without satellite
             camps, the Regional Director may authorize a certain
             number of work cadre inmates to perform work outside
             the perimeter of the institution. The DSCC will apply
             the MGTV upon request of the institution.

S            PSF Waived. An inmate may receive up to three Public
             Safety Factors (PSFs). PSFs may be waived after review
             and approval by the DSCC Administrator.   When Public
             Safety Factors are waived causing placement outside
             normal guidelines, this MGTV will apply. Application
             of this MGTV mandates that the DSCC Administrator
             determine the most appropriate level of security
             required by the inmate and apply a Management Security
             Level (MSL). The MSL must be at least one level less
             than the scored security level which is based on the
             Security Total and PSF(s).

             Request for Public Safety Factor Waiver. Only the DSCC
             Administrator is authorized to waive a PSF. A request
             for waiver of a PSF will be submitted to the DSCC via
             form 409, available on SALLYPORT. The form 409 will
             indicate that the request is for waiver of a Public
             Safety Factor. Items 1 through 7 must be completed
             when submitting a request for waiver of a PSF.

U            Long-term Detainee. Long-term detainees are given an
             initial custody and security level. However, Custody
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 56 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 5, Page 5

          Classification Forms are not to be completed on long-
          term detainees due to the unavailability or non-
          applicability of certain data (i.e., current term of
          confinement, length of time remaining to serve,
          accurate criminal history). Therefore, transfers for
          positive or negative behavior may cause placement in a
          facility different from his or her scored security or
          custody level. When needed, this MGTV will be applied
          by the Detention Services Branch, Correctional Programs
          Division, Central Office.

          Long-term criminal detainees whose security or custody
          level does not match that of their facility will have
          this Management Variable applied. This applies as well
          if an inmate rolls over to the status of a long-term
          detainee after being ordered detained upon expiration
          of the federal sentence and the security or custody
          level does not match that of the designated facility.

V         Greater Security. There may be security concerns which
          are not adequately reflected in the classification
          scheme. In circumstances where an inmate represents a
          greater security risk (i.e., pending charges, detainer,
          escape risk, etc.) than their assigned security level,
          they may be placed in an institution outside normal
          guidelines, and this MGTV will apply. When this MGTV
          is applied based on institutional behavior which is not
          supported by a UDC/DHO finding of guilt, staff will
          ensure compliance with the criteria as set forth in the
          Program Statement on Inmate Discipline and Special
          Housing Units. Application of this MGTV mandates the
          DSCC Administrator determine the most appropriate level
          of security required by the inmate and apply a
          Management Security Level (MSL). Designation will then
          be made to a DFCL commensurate with the inmate’s
          Management Security Level. The MSL must be at least
          one level greater than the scored security level which
          is based on the Security Total and Public Safety
          Factor(s). This MGTV requires up to a 24 month
          expiration date.

W         Lesser Security. There may be security concerns which
          are not adequately reflected in the classification
          scheme. In circumstances where an inmate represents a
          lesser security risk (i.e., detainer removed, positive
          adjustment, etc.) than the assigned security level, the
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 57 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 5, Page 6

          inmate may be placed in an institution outside normal
          guidelines. For example, where age is largely the
          contributing factor in the inmate’s placement, this
          Management Variable will apply. Application of this
          MGTV mandates the DSCC Administrator to determine the
          most appropriate level of security required by the
          inmate and apply a Management Security Level (MSL).
          The MSL must be at least one level less than the scored
          security level which is based on the Security Total and
          Public Safety Factor(s).

DISCONTINUED MANAGEMENT VARIABLES. The following Management
Variables have been discontinued: C - Age, F - Racial Balance,
H - Voluntary Surrender, J - Custody, K - Detainer, L -
Discipline, M - Grandfather Clause, O - Security, P - Sentence
Limitation, and Q - Sliding Scale.

                               Table 5-1
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 58 of 132
                                                                  P5100.08
                                                                 9/12/2006
                                                         Chapter 5, Page 7

                  MANAGEMENT VARIABLE EXPIRATION TABLE
CODE             DESCRIPTION                          LENGTH

 A       None                          N/A
 B       Judicial Recommendation       N/A
 D       Release                       N/A
         Residence/Planning
 E       Population Management         Up to 18 months**
 G       Central Inmate                N/A
         Monitoring Assignment
 I       Medical/Psychiatric           6 months
 N       Program Participation         Up to 18 months, at the
                                       discretion of the Regional
                                       Director**
 R       Work Cadre                    N/A
 S       PSF Waived*                   N/A (However, if an inmate is
                                       transferred to a more secure
                                       institution based on behavior
                                       related to the waived PSF, this
                                       MGTV will be removed.)
 U       Long-Term Detainee            N/A
 V       Greater Security*             Up to 24 months**
 W       Lesser Security*              N/A
* requires application of a Management Security Level (MSL)
** if no expiration date is entered, SENTRY will default to an
  expiration date 12 months in advance
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 59 of 132
                                                                  P5100.08
                                                                 9/12/2006
                                                         Chapter 5, Page 8

                           PUBLIC SAFETY FACTORS

A Public Safety Factor (PSF) is relevant factual information
regarding the inmate’s current offense, sentence, criminal
history or institutional behavior that requires additional
security measures be employed to ensure the safety and protection
of the public. Public Safety Factors are normally applied on the
Inmate Load and Security Designation Form (BP-337) prior to an
inmate’s initial assignment to an institution, however, additions
or deletions may be made at anytime there after via the Custody
Classification Form, (BP-338). A maximum of three PSFs may be
applied, however if more than three apply, those which would
provide the greatest security and public safety will be utilized.

CODE         PSF - DESCRIPTION

A            None.   No Public Safety Factors apply.

B            Disruptive Group. A male inmate who is a validated
             member of a Disruptive Group identified in the Central
             Inmate Monitoring System will be housed in a High
             security level institution, unless the PSF has been
             waived.

             At the time of initial designation, if the Presentence
             Investigation Report or other documentation identifies
             the inmate as a possible member of one of the Central
             Inmate Monitoring Disruptive Groups, DSCC staff will
             enter a PSF on the BP-337. However, DSCC staff will
             not enter the CIM assignment "Disruptive Group." Upon
             loading this PSF on a not-yet-validated member, DSCC
             staff will (1) make a notation in the Remarks Section
             to indicate the need for validation upon arrival at the
             institution, and (2) notify the Central Office
             Intelligence Section, via GroupWise, to advise them of
             the inmate’s status. Upon the inmate's arrival at the
             designated institution, the intake screener will notify
             the institution's Special Investigation Supervisor of
             the inmate's PSF, to initiate the validation process.

C            Greatest Severity Offense. A male inmate whose current
             term of confinement falls into the "Greatest Severity"
             range according to the Offense Severity Scale (Appendix
             A) will be housed in at least a Low security level
             institution, unless the PSF has been waived.
Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 60 of 132
                                                           P5100.08
                                                          9/12/2006
                                                  Chapter 5, Page 9
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 61 of 132
                                                                  P5100.08
                                                                 9/12/2006
                                                        Chapter 5, Page 10

CODE         PSF - DESCRIPTION

F            Sex Offender. A male or female inmate whose behavior
             in the current term of confinement or prior history
             includes one or more of the following elements will be
             housed in at least a Low security level institution,
             unless the PSF has been waived. A conviction is not
             required for application of this PSF if the Presentence
             Investigation Report (PSR), or other official
             documentation, clearly indicates the following behavior
             occurred in the current term of confinement or prior
             criminal history. If the case was dismissed or nolle
             prosequi, application of this PSF cannot be entered.
             However, in the case where an inmate was charged with
             an offense that included one of the following elements,
             but as a result of a plea bargain was not convicted,
             application of this PSF should be entered.

             Example: According to the PSR, the inmate was
             specifically described as being involved in a Sexual
             Assault but pled guilty to Simple Assault. Based on
             the documented behavior, application of this PSF should
             be entered:

             (1) Engaging in sexual contact with another person
             without obtaining permission to do so (forcible rape,
             sexual assault or sexual battery);

             (2) Possession, distribution or mailing of child
             pornography or related paraphernalia;

             (3) Any sexual contact with a minor or other person
             physically or mentally incapable of granting consent
             (indecent liberties with a minor, statutory rape,
             sexual abuse of the mentally ill, rape by administering
             a drug or substance);

             (4) Any sexual act or contact not identified above
             that is aggressive or abusive in nature (e.g., rape by
             instrument, encouraging use of a minor for prostitution
             purposes, incest, etc.). Examples may be documented by
             state or Bureau of Prisons’ incident reports, clear
             NCIC entries, or other official documentation;

             (5) Attempts are to be treated as if the sexual act or
             contact was completed; and/or,
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 62 of 132
                                                                  P5100.08
                                                                 9/12/2006
                                                        Chapter 5, Page 11

             (6) Any offense referenced in the Sex Offender
             Notification and Registration Program Statement.

CODE         PSF - DESCRIPTION

G            Threat to Government Officials. A male or female
             inmate classified with a Central Inmate Monitoring
             assignment of Threat to Government Official will be
             housed in at least a Low security level institution,
             unless the PSF has been waived.

H            Deportable Alien. A male or female inmate who is not a
             citizen of the United States. All long-term detainees
             will have this PSF applied. When applied, the inmate
             or the long-term detainee shall be housed in at least a
             Low security level institution.

             The PSF shall not be applied, or shall be removed when
             the U.S. Immigration and Customs Enforcement (ICE) or
             the Executive Office for Immigration Review (EOIR) have
             determined that deportation proceedings are unwarranted
             or there is a finding not to deport at the completion
             of deportation proceedings. The Institution Hearing
             Program CMA of NO IHP or IHP CMP ND will then be
             applied. Additionally, the PSF shall not be applied if
             the inmate has been naturalized as a United States
             citizen.

I            Sentence Length. A male inmate with more than ten
             years remaining to serve will be housed in at least a
             Low security level institution unless the PSF has been
             waived.

             A male inmate with more than 20 years remaining to
             serve will be housed in at least a Medium security
             level institution, unless the PSF has been waived.

             A male inmate with more than 30 years remaining to
             serve (including non-parolable LIFE sentences) will be
             housed in a High security level institution unless the
             PSF has been waived.

K            Violent Behavior. A female inmate whose current term
             of confinement or history involves two convictions (or
             findings of commission of a prohibited act by the DHO)
             for serious incidents of violence within the last five
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 63 of 132
                                                                  P5100.08
                                                                 9/12/2006
                                                        Chapter 5, Page 12

             years will be assigned to at least a Low security level
             institution, unless the PSF has been waived.




CODE         PSF - DESCRIPTION

L            Serious Escape. A female inmate who has been involved
             in a serious escape within the last ten years,
             including the current term of confinement, will be
             assigned to the Carswell Administrative Unit, unless
             the PSF has been waived.

             A male inmate who has escaped from a secure facility
             (prior or instant offense) with or without the threat
             of violence or who escapes from an open institution or
             program with a threat of violence will be housed in at
             least a Medium security level institution, unless the
             PSF has been waived.

M            Prison Disturbance. A male or female inmate who was
             involved in a serious incident of violence within the
             institution and was found guilty of the prohibited
             act(s) of Engaging, Encouraging a Riot, or acting in
             furtherance of such as described in, but not limited to
             institution disciplinary codes such as 103, 105, 106,
             107, 212, 213 or 218. Such a finding must be in
             conjunction with a period of simultaneous institution
             disruptions. Males will be housed in at least a HIGH
             security level institution and females will be assigned
             to the Carswell Administrative Unit, unless the PSF has
             been waived.

N            Juvenile Violence. A male or female offender,
             currently of juvenile age, who has any documented
             single instance of violent behavior, past or present,
             which resulted in a conviction, a delinquency
             adjudication, or finding of guilt. Violence is defined
             as aggressive behavior causing serious bodily harm or
             death or aggressive or intimidating behavior likely to
             cause serious bodily harm or death (e.g., aggravated
             assault, intimidation involving a weapon, or arson).

O            Serious Telephone Abuse. A male or female inmate who
             utilizes the telephone to further criminal activities
Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 64 of 132
                                                           P5100.08
                                                          9/12/2006
                                                 Chapter 5, Page 13

      or promote illicit organizations and who meets the
      criteria outlined below, must be assigned a PSF for
      Serious Telephone Abuse. A conviction is not required
      for the PSF if the Presentence Investigation Report
      (PSR) or other official documentation clearly indicates
      that the above behavior occurred or was attempted. An
      inmate who meets this criteria must be housed in at
Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 65 of 132
                                                           P5100.08
                                                          9/12/2006
                                                 Chapter 5, Page 14

      least a Low security level institution, unless the PSF
      is waived.

      The PSF should be entered if any one of the following
      criteria applies.

      (1)   PSR or comparable documentation reveals the inmate
            was involved in criminal activity facilitated by
            the telephone who:

            !       meets the definition of a leader/organizer or
                    primary motivator; or

            !       utilized the telephone to communicate threats
                    of bodily injury, death, assaults, or
                    homicides; or

            !       utilized the telephone to conduct significant
                    fraudulent activity (actual or attempted) in
                    an institution; or

            !       leader/organizer who utilized the telephone
                    to conduct significant fraudulent activity
                    (actual or attempted) in the community; or,

            !       arranged narcotic/alcohol introductions while
                    confined in an institution.

      (2)   Federal law enforcement officials or a U.S.
            Attorney’s Office notifies the Bureau of Prisons
            of a significant concern and need to monitor an
            inmate’s telephone calls;

      (3)   The inmate has been found guilty of a 100 or 200
            level offense code for telephone abuse.

            NOTE:       200 level offense codes will be reviewed
                        on a case-by-case basis.

      (4)   A Bureau of Prisons official has reasonable
            suspicion and/or documented intelligence
            supporting telephone abuse.

            NOTE:        Any inmate who is assigned the Serious
                         Telephone Abuse PSF may be subject to
                         telephone restriction in accordance with
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 66 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 5, Page 15

                             the Telephone Regulations for Inmates
                             Program Statement.

                  DISCONTINUED PUBLIC SAFETY FACTORS
D     Firearms         E High Drug         J Designation Assessment

                                 Table 5-2

                  SECURITY DESIGNATION TABLE (MALES)
             INMATE SECURITY LEVEL ASSIGNMENTS BASED ON
           CLASSIFICATION SCORE AND PUBLIC SAFETY FACTORS
    Security             Public Safety Factors                  Inmate
     Point                                                     Security
     Total                                                       Level
    0 - 11       No Public Safety Factors                      Minimum
                 Deportable Alien                                Low
                 Juvenile Violence                               Low
                 Greatest Severity Offense                       Low
                 Sex Offender                                    Low
                 Serious Telephone Abuse                         Low
                 Threat to Government Officials                  Low
                 Sentence Length
                   Time remaining > 10 Yrs                        Low
                   Time remaining > 20 Yrs                      Medium
                   Time remaining > 30 Yrs (Includes             High
                   non-parolable LIFE and Death
                   penalty cases)
                 Serious Escape                                 Medium
                 Disruptive Group                                High
                 Prison Disturbance                              High
    12 - 15      No Public Safety Factors                         Low
                 Serious Escape                                 Medium
                 Sentence Length
                   Time remaining > 20 Yrs                      Medium
                   Time remaining > 30 Yrs (Includes             High
                   non-parolable LIFE and Death
                   penalty cases)
                 Disruptive Group                                High
                 Prison Disturbance                              High
 Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 67 of 132
                                                            P5100.08
                                                           9/12/2006
                                                  Chapter 5, Page 16

16 - 23     No Public Safety Factors                       Medium
            Disruptive Group                                High
            Prison Disturbance                              High
            Sentence Length
              Time remaining > 30 Yrs (Includes             High
              non-parolable LIFE and Death
              penalty cases)
 24 +                                                       High

                            Table 5-3

             SECURITY DESIGNATION TABLE (FEMALES)
          INMATE SECURITY LEVEL ASSIGNMENTS BASED ON
        CLASSIFICATION SCORE AND PUBLIC SAFETY FACTORS
 Security            Public Safety Factors                 Inmate
   Point                                                  Security
   Total                                                    Level
  0 - 15       No Public Safety Factors                   Minimum
               Deportable Alien                              Low
               Juvenile Violence                             Low
               Serious Telephone Abuse                       Low
               Sex Offender                                  Low
               Threat to Government Officials                Low
               Violent Behavior                              Low
               Prison Disturbance                           High
               Serious Escape                               High
 16 - 30       No Public Safety Factors                      Low
               Prison Disturbance                           High
               Serious Escape                               High
   31 +                                                     High
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 68 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 6, Page 1


         CUSTODY CLASSIFICATION FORM INSTRUCTIONS (BP-338)


INTRODUCTION. Custody classification is a procedure whereby an
inmate is assigned a level of supervision according to their
criminal history and institutional behavior/adjustment. An
inmate’s custody level is an indication of how much staff
supervision an inmate requires within and beyond the confines of
the institution.

An inmate’s first custody classification will be scored at the
first program review following initial classification
(approximately 7 months after arrival at an institution).
Subsequent reviews will occur at least every 12 months, but may
be conducted earlier in order to enable progress toward community
activities. Custody classification will ordinarily occur every 12
months at a regularly scheduled program review. Only changes
which increase or decrease the overall security level assignment
of the inmate, i.e. FRP refuse, incident report(s), new sentence,
sentence reduction etc., should be scored outside of the 12 month
cycle.

When transferring to another institution, inmates normally retain
their custody assignments. If the custody level is inconsistent
with that authorized at the receiving institution, the sending
institution will change the inmate's custody prior to transfer.
Holdovers will retain their initial custody level assignments
until their first regularly scheduled custody review at their
designated facility for service of sentence.

At each annual custody review, a new Custody Classification Form
(BP-338) will be completed, even though the scoring elements
may not have changed from the previous form. Only the most
current BP-338 form will be retained in the Inmate Central File,
except for those forms that must be retained to document
appropriate review and approval for custody reductions (e.g.,
custody reductions for exception cases require the Warden, or
designee, to sign the Custody Classification Form. The form
should be maintained to document the review and approval). As
set forth in the definition of “Maximum” custody, Chapter 2, a
BP-338 form changing an inmate’s custody to or from “Maximum”
custody must be permanently maintained.

It should be clearly understood that the Custody Classification
Form only recommends an inmate's custody. The Unit Team and/or
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 69 of 132
                                                                                                                                P5100.08
                                                                                                                               9/12/2006
                                                                                                                       Chapter 6, Page 2

Warden is the final review authority. The intent of the Custody
Classification system is to permit staff to use professional
judgment within specific guidelines. Custody changes are not
dictated solely by the point total. However, when the Unit Team
decides not to follow the recommendation of the point total, they
must document the reason(s) for this decision in writing on the
Custody Classification Form, and inform the inmate.

                                               A. IDENTIFYING DATA
1. INSTITUTION CODE                  2. UNIT                                                         3. DATE

4. NAME                                                                  5. REGISTER NUMBER

6. MANAGEMEN T A -   NONE                                G   -   CIMS                                    S   -   P SF W A IV E D
   VARIABLES   B -   JUDICIAL RECOMMENDATION             I   -   M E D /P S Y C H T R E AT M E N T       U   -   L ON G - T ER M D E T A I N EE
               D -   RELEASE RESIDENCE/PLANNIN G         N   -   P R O GR A M P A R T I CI P A T IO N    V   -   G RE A T E R S E C U R I T Y
               E -   POPULATION MANAGEMENT               R   -   WORK CADRE                              W   -   L ES S E R S E C U R I T Y


7.   PUBLIC      A   -   NONE                                                          I   -   S EN T E N C E L E NG T H (m a l e s o n l y)
     SAFETY      B   -   DISRUPTIVE GROUP (males o n l y )                             K   -   V IO L E N T B E H AV I O R ( f e m a l e s on l y )
     FACTORS     C   -   GREATEST SEVERITY OFFEN S E ( m al e s on l y )               L   -   S ER I O U S E S C AP E
                 F   -   SEX OFFENDER                                                  M   -   P RI S O N D I S T UR B A N CE
                 G   -   THREAT TO GOVERNMENT OF F I C I A LS                          N   -   J UV E N I L E V I OL E N C E
                 H   -   DEPORTABLE ALIEN                                              O   -   S ER I O U S T E L EP H O N E A B U S E



1.    INSTITUTION CODE.                        (Automatically displayed by SENTRY.)

2.    UNIT. (Automatically displayed by SENTRY.)

3.    DATE. (Automatically displayed by SENTRY.)

4.    NAME. (Automatically displayed by SENTRY.)

5.    REGISTER NUMBER. (Automatically displayed by SENTRY.)

6.    MANAGEMENT VARIABLES.                            See Chapter 5, pages 1-6.

7.    PUBLIC SAFETY FACTORS. See Chapter 5, pages 7-13.

                                                B.       BASE SCORING

1.    TYPE OF DETAINER

1. TYPE OF DETAINER               0 = NONE                                     3 = MODERATE                         7 = GREATEST
                                  1 = LOWEST/LOW MODERATE                      5 = HIGH



Enter the appropriate number of points that reflect the inmate’s
detainer status. Refer to the Offense Severity Scale (Appendix
A). If multiple detainers have been filed, enter the point value
for the most serious charge. Frequency and sentence length are
not considered.
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 70 of 132
                                                                    P5100.08
                                                                   9/12/2006
                                                           Chapter 6, Page 3

The scoring of detainers on the Inmate Load and Security
Designation Form (BP-337) may differ from the score received on
the Custody Classification Form (BP-338). If there is a pending
charge, points based on the documented behavior are assigned on
the type of detainer item; if the pending charge involves a
probation violation, use the most severe documented behavior from
the original offense as the basis for assigning points in the
detainer scoring. Only formally filed detainers are considered
on the Custody Classification Form after the second regularly
scheduled custody review.

!     Score consecutive state sentences, lodged state detainers
      and/or state parole violation terms/warrants as detainers.
      Inmates should be informed that it is vitally important that
      all pending charges and detainers be resolved as quickly as
      possible so that institution programming and release
      planning can occur.

!     Score concurrent state sentences, as a detainer only if it
      is expected that the state sentence will exceed the federal
      sentence and the state has formally filed a detainer. Other
      formally filed state pending charges, consecutive sentences,
      and/or parole violation term/warrants will be scored as
      detainers. Points will be assigned the same as they would
      be for a federal violation (see page 4 of this Chapter for
      further instructions).

!     No points will be awarded for U.S. Parole Commission
      warrants (adjudicated or unadjudicated). However, the
      original offense behavior will be factored into the criminal
      history points and the violation behavior (including new
      offense behavior) will be scored as the current offense.

!     No points will be assigned for ICE detainers. However, each
      case will be carefully reviewed to determine whether the PSF
      for Deportable Alien is applicable.

!     If a formally filed detainer involves a probation violation,
      use the most severe documented behavior in the original
      offense as the basis for assigning points in the detainer
      scoring chart above.

2.   SEVERITY OF CURRENT OFFENSE

2. SEVERITY OF CURRENT   0 = LOWEST         3 = MODERATE   7 = GREATEST
   OFFENSE               1 = LOW MODERATE   5 = HIGH
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 71 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 6, Page 4


Enter the appropriate number of points that reflect the most
severe documented instant offense behavior. For multiple
offenses, the highest score will be used when scoring the current
offense. Staff will consider the offense behavior of all
sentences, including federal sentences that have a future
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 72 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 6, Page 5

beginning date or a prior state or D.C. sentence if there was no
physical release from custody.

Severity is determined by using the Offense Severity Scale
(Appendix A). Do not use instant offense behavior to also assign
points on the “history” items on the Custody Classification Form.

Example: According to the Presentence Investigation Report, the
individual was involved in an Assault With Serious Injury
(Greatest severity level) but pled guilty to a Simple Assault
(Moderate severity level). Assign the points on the basis of the
more severe documented behavior, i.e., assign 7 points (Greatest
severity level). Do not use the current term of confinement
information to assign points on the “history” items (numbers 5
and 6 on the Security Designation Data section of the BP-337).

In determining "Severity of Current Offense" staff must review
the Statement of Reasons, (attachment to the Judgment) and ensure
the information provided is appropriately used in classifying the
inmate.

Example: According to the Presentence Investigation Report the
individual was involved in a drug conspiracy responsible for
distribution of 31 grams of cocaine base “Crack”, but was
individually only responsible for 2 grams, he/she would be scored
as Moderate Severity in this category. However, the STATEMENT OF
REASONS, indicates the Judge found the individual responsible for
less than 1 gram; therefore, the appropriate scoring should be
Low Moderate Severity.

!    Procedures for Parole, Mandatory Release, Special Parole
     Term, or Supervised Release Violator

     If the violation was the result of new criminal conduct,
     regardless of conviction status, use the new criminal
     conduct for scoring "Severity of Current Offense" (see
     Appendix A). If the violation behavior was a technical
     violation, score the "Severity of Current Offense" as Low
     Moderate Severity.

     The original offense behavior which occurred prior to the
     violation is considered past behavior and is not used in
     determining "Severity of Current Offense."
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 73 of 132
                                                                                  P5100.08
                                                                                 9/12/2006
                                                                         Chapter 6, Page 6

!     Procedures for Probation Violator

      The original offense behavior that resulted in probation
      should be used for scoring "Severity of Current Offense"
      (see Appendix A).

      However, if the new criminal conduct (violation behavior) is
      more severe than the original offense behavior, then use
      this behavior for scoring "Severity of Current Offense."
      The most severe documented behavior between the original
      offense and the violation behavior is to be used for scoring
      "Severity of Current Offense."

3.   MONTHS TO RELEASE DATE

3. MONTHS TO RELEASE     ___________


If there is a current and valid sentence computation in SENTRY,
SENTRY will automatically enter the number of months remaining
into this field. If however, there is not a complete Sentence
Computation/Projected Release Date in SENTRY, this entry must be
manually computed. This item is not figured into the security
point total but impacts the Sentence Length Public Safety Factor.

4.   CRIMINAL HISTORY SCORE

4. CRIMINAL HISTORY     0 = 0-1                       4 = 4-6                  8 = 10-12
   SCORE                2 = 2-3                       6 = 7-9                 10 = 13 +


SENTRY will automatically insert the score that was entered for
this item on the BP-337. If this item was not entered on the BP-
337, insert the appropriate number of points that reflect the
Criminal History Score. For further details on Criminal History
Score see Chapter 4, Section 8.

5.   HISTORY OF ESCAPE OR ATTEMPTS

5. HISTORY OF ESCAPE           NONE    >15 YEARS   10-15 YEARS   5-10 YEARS      <5 YEARS
   OR ATTEMPTS        MINOR     0          1           1             2              3
                     SERIOUS    0          3(S)        3(S)          3(S)           3(S)



Enter the appropriate number of points that reflect the escape
history of the individual, considering only those acts for which
there are documented findings of guilt (i.e., DHO, Court, Parole,
Mandatory Release, or Supervised Release Violation). Escape
History includes the individual's entire background of escapes or
attempts to escape from confinement, or absconding from community
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 74 of 132
                                                                             P5100.08
                                                                            9/12/2006
                                                                    Chapter 6, Page 7

supervision, excluding the current term of confinement.

EXCEPTION:        Any institution disciplinary hearing (UDC or DHO)
                  finding that a prohibited act was committed during
                  the current term of confinement will be scored as
                  a history item.

State disciplinary findings are scored unless there is
documentation that the state disciplinary proceedings did not
afford due process protection to the inmate.

Fleeing or Eluding Arrest, Failure to Appear for traffic
violations, runaways from foster homes and similar behavior
should not be scored under the Escape History item, even if
clearly documented, but should be considered on a case-by-case
basis under the Management Variable “Greater Security.” Failure
to Appear or Flight to Avoid Prosecution for any offense however,
must be counted when there is a documented finding of guilt.

In determining time frames, use the date of the documented
occurrence. Documented information from juvenile or YCA
adjudications can be used unless the record has been expunged or
vacated.

Minor History of Escape - An escape from an open institution or
program (e.g., minimum security facility, CCC, furlough) not
involving any actual or threat of violence. Also includes
military AWOL, Bail Reform Act, Flight to Avoid Prosecution, and
Absconding from Community Supervision. There must be a finding
of guilt.

Serious History of Escape - An escape from secure custody with or
without threat of violence. Also includes escapes from an open
facility or program with actual threat of violence. There must
be a finding of guilt. S = 3 points and requires application of
PSF L.

6.   HISTORY OF VIOLENCE

6. HISTORY OF             NONE   >15 YEARS   10-15 YEARS   5-10 YEARS   <5 YEARS
   VIOLENCE      MINOR     0         1           1             3          5
                SERIOUS    0         2           4             6          7



Enter the appropriate number of points that reflect any history
of violence, considering only those acts for which there are
documented findings of guilt (i.e., DHO, Court, Parole, Mandatory
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 75 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 6, Page 8

Release, or Supervised Release Violation). This item includes
the individual's entire background of criminal violence,
excluding the current term of confinement.
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 76 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 6, Page 9

EXCEPTION:      Any institution disciplinary hearing (UDC or DHO)
                finding that a prohibited act was committed during
                the current term of confinement will be scored as
                a history item.

State disciplinary findings are scored unless there is
documentation that the state disciplinary proceedings did not
afford due process protection to the inmate.

Severity of violence is determined by the offense behavior
regardless of the conviction/finding of guilt offense. History
of Violence points combine both seriousness and recency of prior
violent incidents to assess the propensity for violent behavior,
where more points mean greater risk. Therefore, if there is more
than one incident of violence, score the combination of
seriousness and recency that yields the highest point score.
Prior periods of incarceration will be considered a “history”
item if the inmate was physically released from custody and then
returned to serve either a violation or a new sentence. In
determining time frames, use the date of the documented behavior.
Documented information from juvenile or YCA adjudication can be
used unless the record has been expunged or vacated.

Minor History of Violence - Aggressive or intimidating behavior
which is not likely to cause serious bodily harm or death (e.g.,
simple assault, fights, domestic disputes, etc.) There must be a
finding of guilt.

Serious History of Violence - Aggressive or intimidating
behavior which is likely to cause serious bodily harm or death
(e.g., aggravated assault, domestic violence, intimidation
involving a weapon, incidents involving arson or explosives,
rape, etc.). There must be a finding of guilt.

Example: If an offender was found guilty of homicide 20 years
ago and a simple assault 3 years ago, assign 5 points for the
simple assault. Or in another case, the offender had guilty
findings for homicide 12 years ago; aggravated assault 8 years
ago; and fighting 2 years ago, score 6 points for the aggravated
assault 8 years ago.

NOTE:     Attempted suicide, self-mutilation and possession of
          weapons are not applicable behaviors for History of
          Violence scoring. In addition, verbal threats (such as
          Code 203- Threatening Bodily Harm) are to be viewed as
          minor violence.
Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 77 of 132
                                                           P5100.08
                                                          9/12/2006
                                                 Chapter 6, Page 10
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 78 of 132
                                                                                  P5100.08
                                                                                 9/12/2006
                                                                        Chapter 6, Page 11

7.   VOLUNTARY SURRENDER

7. VOLUNTARY SURRENDER        0 = NOT APPLICABLE     (-3) = VOLUNTARY SURRENDER



This item allows for the subtraction of three points from the
“Base Score” (Item 11 below), when the Judgement indicates the
inmate was ordered to voluntarily surrender. Enter the
appropriate number of points. For purposes of this item,
voluntary surrender means the inmate was not escorted by a law
enforcement officer to either the U.S. Marshals Office or the
place of confinement.

NOTE:        Supervised Release, Mandatory Release, and Parole
             Violators will not receive credit for Voluntary
             Surrender even if it is approved by the court.

8.   AGE

8. AGE                   0 = 55 and over            4 = 25 through 35
                         2 = 36 through 54          8 = 24 or less


SENTRY will automatically cross-reference the inmate’s date of
birth and assign the appropriate number of points that reflect
his or her age. Staff do not have to manually enter an
offender’s age.

9.   EDUCATIONAL LEVEL

9. EDUCATION LEVEL   0 = Verified High School Degree/GED
                     1 = Enrolled in and making satisfactory progress in GED Program
                     2 = No verified High School Degree/GED & not participating in GED
                            Program



Enter the appropriate number of points, that reflect the inmate’s
education level as verified by the Education Department.

NOTE:        The scoring of this item on the Custody Classification
             form differs from the scoring on the Security
             Designation form. Therefore, unit staff must reconcile
             information obtained since the inmate’s previous score
             on this item.

In addition to the points assigned for the education level, the
highest grade completed (HGC) will also be recorded on the BP-
337. For example an inmate who began but did not complete the
7th grade will be given a 6 in the HGC field. Similarly, a GED
will be given a 12, a college graduate a 16, a Master’s degree an
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 79 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Chapter 6, Page 12

18, and a Ph.D. a 21 (the maximum allowed) in the HGC field.
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 80 of 132
                                                                         P5100.08
                                                                        9/12/2006
                                                               Chapter 6, Page 13

10.   DRUG/ALCOHOL ABUSE

10. DRUG/ALCOHOL ABUSE   0 = Never/>5 Years   1 = <5 Years



Enter the appropriate number of points that reflect drug or
alcohol abuse by the inmate. Examples of drug or alcohol abuse
include: a conviction of a drug or alcohol related offense, a
parole or probation violation based on drug or alcohol abuse,
positive drug test, a DUI, detoxification, etc. Absent any
information similar to the above, an inmate’s self report is
sufficient to score this item. If this information is unknown,
enter a “U” and the item will be scored as zero.

11.    BASE SCORE

11. BASE SCORE (ADD B. ITEMS 1 - 10)


SENTRY will compute the base score based upon the points entered
for Items 1 - 10 (excluding Item 3). In cases where the total
results in a negative number the base score will be set at zero.

                                  C. CUSTODY SCORING

1.    PERCENTAGE OF TIME SERVED

1. PERCENTAGE OF               3 = 0-25%                 5 = 76-90%
   TIME SERVED                 4 = 26-75%                6 = 91+%


Enter the number of points that reflect the percentage of time
the inmate has already served on the present commitment at the
time of the review. To determine the percent, divide the number
of months already served on the present sentence by the number of
months of incarceration the inmate will have served upon reaching
his/her projected release date. If applicable, give credit for
jail time.

Example: An inmate has served 15 months (14 months at the
institution, plus credit for one month jail time) of an
anticipated total of 78 months of confinement.

           Actual Time Served                    =       15    = 19.2%
      Anticipated Time in Confinement            =       78

Enter "3" , since 3 represents a range of 0 to 25%.
Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 81 of 132
                                                           P5100.08
                                                          9/12/2006
                                                 Chapter 6, Page 14
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 82 of 132
                                                                                   P5100.08
                                                                                  9/12/2006
                                                                         Chapter 6, Page 15

2.   PROGRAM PARTICIPATION

2. PROGRAM PARTICIPATION         0 = POOR       1 = AVERAGE        2 = GOOD



Enter the appropriate number of points that reflect the inmate’s
level of initiative in programming. This is based on the
inmate’s active program involvement, eg. RPP, FRP, Drug education
or Treatment Programs, education programs, or any other suitable
programs as recommended by the Unit Team. Unit Teams should
score this area at the time of the custody review so input may be
gained from all classification team members.

NOTE:        Inmates in “FRP Refuse”, “RPP Refuse”, or who refuse to
             participate in mandatory drug education or treatment
             programs will be scored with 0 points regardless of any
             other programs achievements. Otherwise, assign points
             as follows:

GOOD - The inmate actively participates in multiple recommended
programs.

AVERAGE - The inmate could be participating in multiple
recommended programs but chooses to be involved in one at a time.
This also includes inmates who are on official waiting lists for
programs recommended by the Unit Team.

POOR - No program involvement, refuses to participate, or poor
participation in programs in which he/she is enrolled.

3. LIVING SKILLS

3. LIVING SKILLS           0 = POOR         1 = AVERAGE       2 = GOOD



Enter the appropriate number of points that reflect the inmate’s
living skills during the past 12 months. This is based on the
inmate’s demeanor, attitude, personal accountability and nature
of interaction with staff and other inmates. Incident Reports in
and of themselves are not the determining factor in assessing the
points on this item; however, the underlying behavior(s) may
influence the scoring of this item. Unit Teams should score this
item at the time of the custody review so input may be gained
from all classification team members.

NOTE:        Inmates in “FRP Refuse”, “RPP Refuse”, or who refuse to
             participate in mandatory drug education or treatment
             programs will be scored with 0 points regardless of any
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 83 of 132
                                                                                        P5100.08
                                                                                       9/12/2006
                                                                              Chapter 6, Page 16

             other programs achievements.                          Otherwise, assign points
             as follows.

GOOD - The inmate fully complies with staff expectations.
He/she consistently receives outstanding sanitation and work
reports and impresses staff as a “model inmate” in all other
aspects of adjustment. He/she has developed a good rapport with
staff. This high level of responsibility is consistent
throughout the year.

While behavior(s) of a minor concern may occur occasionally, they
do not detract from the inmate’s overall favorable performance.
He/she is perceived by staff as attempting to program in a
positive manner. Some examples of such behavior(s) are as
follows:

!     Rare property/sanitation related counseling necessary;
      however, not as the result of or leading to an Incident
      Report or extra duty;

!     Work reports that are excellent overall, though not all
      evaluation elements are rated as “outstanding;” and,

!     Uncharacteristic instances of staff reported negative
      interactions or behavior that do not result in Incident
      Reports.

AVERAGE - The inmate generally complies with staff expectations
although falls short of providing a full and complete effort.
He/she has been counseled about sanitation, work performance
and/or other aspects of adjustment; however, the inmate is not
viewed as problematic. The inmate’s rapport with staff is
satisfactory. The inmate presents well personally; however,
he/she fails to display any significant motivation for
self-improvement.

POOR - The inmate consistently fails to meet staff expectations
as evidenced by poor quarters sanitation, personal hygiene,
negative interaction with staff/peers, or poor work reports.

4.   TYPE AND NUMBER OF MOST SERIOUS INCIDENT REPORT(S)

4. TYPE & NUMBER   0   = ANY GREAT (100)   IN   PAST   10 YRS   3(A)= 1 MOD      (300) IN PAST YR
   OF MOST         1   = > 1 HIGH (200)    IN   PAST   2 YRS    3(B)= >1 LOW MOD (400) IN PAST YR
   SERIOUS         2(A)=    1 HIGH (200)   IN   PAST   2 YRS    4   = l LOW MOD (400) IN PAST YR
   INCIDENT RPT    2(B)= > 1 MOD (300)     IN   PAST   YR       5   = NONE
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 84 of 132
                                                                P5100.08
                                                               9/12/2006
                                                      Chapter 6, Page 17

Enter the points that reflect the most serious Incident Report(s)
received by the inmate. This is determined by using the
Institution Disciplinary Codes and Sanctions Severity Scale.
Points are assigned based on the most severe Incident Report(s)
for which the inmate has been found guilty by either the Unit
Disciplinary Committee (UDC) or the Discipline Hearing Officer
(DHO), within the specified time frames. Points are to be
assigned only for the current period of incarceration.

NOTE:      Disciplinary findings while an inmate is housed under
           BOP authority in non-BOP correctional facilities should
           be scored if received during the current period of
           incarceration unless there is documentation that the
           disciplinary proceeding(s) did not afford due process
           protection to the inmate.

Example: If an inmate has been found guilty of three HIGH
severity Incident Reports within the past two years, he/she would
receive a score of "1." If the inmate has only received one HIGH
severity incident report within the past two years, the inmate
would receive a score of "2(a)."

NOTE:      Greatest severity Incident Reports merit a score of "0"
           regardless of the total number received in the last ten
           years.

The letter characters assigned to numerical scores 2 and 3 are
merely used to differentiate between these items which have
identical numerical values. The letter character is not used for
computation.

NOTE:      For supervised release, mandatory release, and parole
           violators, Incident Reports received during a previous
           period of confinement should be used, if they apply,
           for scoring "History of Escape or Violence,” and
           "Drug/Alcohol Abuse." However, Incident Reports
           received during a previous period of confinement will
           not be counted when scoring "Type and Number of Most
           Serious Incident Reports" and "Frequency of Incident
           Reports" since this behavior occurred during a previous
           period of confinement. Only Incident Reports received
           during the current supervised release and parole
           violator term will be counted in these categories.

5.   FREQUENCY OF INCIDENT REPORTS
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 85 of 132
                                                                         P5100.08
                                                                        9/12/2006
                                                               Chapter 6, Page 18

5. FREQUENCY OF                  0 = 6+                  2 = ONE
   INCIDENT REPORTS              1 = 2 THRU 5            3 = NONE
   (IN PAST YEAR)



Enter the appropriate number of points that reflect the frequency
of Incident Reports.

This is determined by assigning points based on the number of
Incident Reports for which the inmate has been found guilty by
either the Unit Discipline Committee or the Discipline Hearing
Officer during the past 12 months.

6. FAMILY/COMMUNITY TIES

6. FAMILY/COMMUNITY TIES   3 = NONE OR MINIMAL   4 = AVERAGE OR GOOD


Enter the number of points that reflect the level of family and
community ties. This is based on the inmate’s efforts to build,
maintain and strengthen family/community ties rather than the
unilateral efforts of the family/community to provide support and
assistance to the inmate. Consideration should be given to the
following:

!     Financial support (not to include FRP participation);

!     Visiting (consider inmate’s efforts in establishing visiting
      list, frequency of visits, and who is visiting);

!     Development of phone list with focus on family, employment,
      and community;

!     Sending and receiving regular correspondence;

!     Participation in Institution Release Preparation Program and
      institution sponsored mock job fairs;

!     Involvement in parenting program and other family oriented
      activities;

!     Contacts with social service providers to promote/enhance
      family stability (i.e., school guidance counselors, welfare
      workers, treatment providers);

!     Contact with Prisoner Visitation Services;

!     Participation in institution sponsored community service
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 86 of 132
                                                                           P5100.08
                                                                          9/12/2006
                                                                 Chapter 6, Page 19

      opportunities (i.e., Toys for Tots, Make a Wish Foundation,
      community gardens, Special Olympics); and,

!     Voluntary involvement with community activities.

Score each inmate based on his/her unique circumstances while
focusing on what the inmate does to maintain, build or strengthen
these ties. To best accomplish this, Unit Teams should score
this item at the custody review so input can be gained from all
classification team members and possibly even the inmate.


Examples:

Inmates who demonstrate no initiative to further and/or enhance
relationships with supportive parents/spouse/children should be
scored as “none or minimal.” (e.g., visiting and phone lists that
do not include family members, no effort to provide financial
support for children);

Inmates with limited financial resources who have
parents/spouse/children living significant distances from their
designated facilities, and request to have these family members
placed on their visiting and phone lists, and send and receive
frequent letters from family and make phone calls to them when
funds are available. These inmates score as “average or good;”
and,

Inmates with no surviving parents, siblings, spouse, or children
may receive an “average or good” rating by developing contacts
through Prisoner Visitation Services (PVS) and participation in
community based activities and community service opportunities.

7.   CUSTODY TOTAL

7. CUSTODY TOTAL (ADD C. 1 - 6)



Add the points in items 1 through 6, Section C, and enter the sum
in this block.

8.   CUSTODY VARIANCE

8. CUSTODY VARIANCE (FROM APPROPRIATE TABLE ON BP-338, PAGE 2)



The Custody Variance adjusts the inmate's total security points
as specified in Tables 6-1(M) and 6-1(F) based upon the inmates
                  Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 87 of 132
                                                                                                                  P5100.08
                                                                                                                 9/12/2006
                                                                                                        Chapter 6, Page 20

        custody score. If the appropriate table indicates a value other
        than zero the application of the Custody Variance will:

        !          add points to the base score, thus raising the security
                   level and increasing the custody (when the value is
                   positive); or,

        !          subtract points from the base score, thus lowering the
                   security level and decreasing the custody (when the value is
                   negative).
                                         Table 6-1(M)

Male Custody                                                         CUSTODY TOTAL
Variance
Table
                        6     7       8        9        10     11    12    13    14      15      16      17       18      19    20    21    22

B   S       0-11        +4       +4       +3       +3    +2    +1    +1    +1       0       0    -1      -1       -2      -3    -4    -5    -5
A   C
S   O       12-15       +4       +4       +3       +3    +2    +1    +1    +1       0       0       0    -1       -2      -3    -4    -5    -5
E   R
    E       16-23       +8       +6       +5       +4    +4    +3    +2    +1    +1         0       0        0    -1      -1    -2    -2    -3

            24+         +8       +6       +5       +4    +4    +3    +2    +1    +1      +1         0        0       0    -1    -1    -2    -3


        Example: A male inmate has a Base Score of 17 points and a
        Custody Total of 11 points. By using the Custody Variance
        Matrix, the intersecting point for these two items is +3. Thus,
        +3 is the Custody Variance score that will be entered on Item 8,
        Section C.

                                                               Table 6-1(F)

Female                                                               CUSTODY TOTAL
Custody
Variance            6        7        8        9        10    11    12    13    14      15      16      17       18      19    20    21    22
Table

B   S   0-15        +15      +11      +7       +4       +3    +2    +1    +1    0       0       0        0       -2      -4    -8    -12   -16
A   C
S   O   16-30       +15      +11      +7       +4       +3    +2    +1    +1    0       0       0        0       0       -4    -8    -12   -16
E   R
    E   31+         +15      +11      +7       +4       +3    +2    +1    +1    0       0       0        0       0       0     -1    -5    -8



        Example: A female inmate has a Base Score of 17 points and a
        Custody Total of 11 points. By using the Custody Variance
        Matrix, the intersecting point for these two items is +2. Thus,
        +2 is the Custody Variance score that will be entered on Item 8,
        Section C.

        9.     SECURITY TOTAL
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 88 of 132
                                                                               P5100.08
                                                                              9/12/2006
                                                                     Chapter 6, Page 21

9. SECURITY TOTAL (ADD OR SUBTRACT CUSTODY VARIANCE (C.8) TO BASE SCORE (B.10))



Apply the Custody Variance Score to the Base Score, and enter the
result on Item 10, Section C.

Example: An inmate has a Base Score of 16 and a Custody Variance
Score of +4. By applying +4 to 16, a Security Total of 20 is
obtained and entered on Item 9, Section C.
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 89 of 132
                                                                         P5100.08
                                                                        9/12/2006
                                                               Chapter 6, Page 22

NOTE:        If the Custody Variance score is 0, the figure entered
             will be exactly the same as the Base Score. If the
             application of the Custody Variance to the Base Score
             results in a negative number, use 0.

10.    SCORED SECURITY LEVEL

10. SCORED SECURITY LEVEL     ____________



An inmate's Security Level is determined by the Security Total
and any applicable Public Safety Factors (see Chapter 5).

11.    MANAGEMENT SECURITY LEVEL (MSL)

11. MANAGEMENT SECURITY LEVEL __________


A Security Level which is entered by the DSCC or Central Office
upon application of any of the three MSL Management Variables
(PSF Waived, Greater Security, Lesser Security). The MSL
overrides the inmate’s scored security level. If there was a
previously entered MSL, it will automatically appear in this
position.

12.    CUSTODY CHANGE CONSIDERATION

To determine eligibility for a custody change, the following
procedures apply:

      !      If the Custody Variance Score (Section C, Item 8) is in
             the positive (+) range, consider a custody increase;

      !      If the Custody Variance Score (Section C, Item 8) is 0,
             the inmate's present custody is continued; or,

      !      If the Custody Variance Score (Section C, Item 8) is in
             the negative (-) range, consider a custody decrease.

                            SECTION D.        INSTITUTION ACTION

1.    TYPE OF REVIEW

1. TYPE OF REVIEW    (EXCEPTION OR REGULAR)



An inmate should be handled as an exception case if there is
documentation of the following:
Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 90 of 132
                                                           P5100.08
                                                          9/12/2006
                                                 Chapter 6, Page 23
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 91 of 132
                                                                P5100.08
                                                               9/12/2006
                                                      Chapter 6, Page 24

      !      Public Safety Factors. Any inmate with a PSF. If the
             PSF has been waived the case is still considered an
             exception;

      !      Central Inmate Monitoring Assignment. An inmate with a
             CIM assignment, excluding state prisoners and
             separation cases; or,

      !      Other. The Warden may specify in writing other
             offenses or cases that require exception review.

If the inmate does not meet any of the above criteria the “Type
of Review” will be “Regular.” For Regular Cases, the Unit Team
has authority to make custody assignments, and the Unit Manager
is the signature authority on the BP-338. For Exception Cases,
the Warden or designee is the approving official and retains
signature authority for the BP-338 whenever there is a decrease
in custody. Unit staff will indicate on the BP-338 form the
reason for the Exception Case, only in those instances in which
the unit team will make a recommendation for a reduction in
custody level.

2.   CURRENT CUSTODY

2. CURRENT CUSTODY   (MAXIMUM, IN, OUT, COMMUNITY)



Check the proper code for the inmate's current custody:

      MAX = MAXIMUM, IN = IN, OUT = OUT, COM = COMMUNITY

3.   NEW CUSTODY

3. NEW CUSTODY   (MAXIMUM, IN, OUT, COMMUNITY)



Check the proper code for the inmate’s new custody:

      MAX = MAXIMUM, IN = IN, OUT = OUT, COM = COMMUNITY

As indicated below, the Custody Classification Form only
recommends; the final decision rests with the review authority.
With the exceptions noted previously in Item 1, Type of Review,
the Unit Team has the following options:
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 92 of 132
                                                                    P5100.08
                                                                   9/12/2006
                                                          Chapter 6, Page 25

                                Table 6-2

  BP-338 FORM                     CLASSIFICATION TEAM OPTIONS
  RECOMMENDS

    Custody                       Increase custody one level
  Increase(+)                                 or
     range             Continue same custody assignment and document why

    Custody                       Decrease custody one level
  Decrease(-)                                 or
     range             Continue same custody assignment and document why

   Continue                    Continue same custody assignment
Present Custody                               or
                               (Refer to the Warden, see below)


The custody level should normally be reduced or increased by only
one level (i.e., a reduction of IN would be to OUT, not to
COMMUNITY; an increase from COMMUNITY would be to OUT, not to
IN). However, an exception regarding increases can be made for
disciplinary cases involving prohibited acts of the Greatest
Severity or escape, provided it is justified by the Unit Team in
a memo to the inmate's central file with a copy to the inmate.

Additionally, transfer to a CCC may require the custody level to
be decreased more than one level. If the inmate is receiving a
custody reduction solely for the purpose of transferring to a
CCC, a new Custody Classification Form (BP-338) does not need to
be completed. Approval for a decrease to COMMUNITY custody is
granted by virtue of the Warden’s approval and signature on the
Institution Referral for CCC Placement (BP-210).

While it is mandatory that COMMUNITY custody be effected at the
time of transfer, it may not be appropriate to reduce the
inmate’s custody level prior to the date of transfer (e.g., it
would not be appropriate for an IN custody inmate at a MEDIUM
security level institution to have COMMUNITY custody while still
housed at the institution). In such cases, upon receipt of a CCC
acceptance date, a SENTRY future assignment would be established
for the date of transfer. The effective time for the reduction
would be 12:01 AM. An inmate must be assigned COMMUNITY custody
status prior to transfer to a CCC.

If the Custody Variance (Section C, Item 8) is zero (Continue
Present Custody), and the Unit Team believes that there is a
compelling reason to change the inmate's custody, the Unit Team
will refer the case to the Warden, who is the deciding official.
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 93 of 132
                                                                   P5100.08
                                                                  9/12/2006
                                                         Chapter 6, Page 26



4.   ACTION

4. ACTION:       (APPROVE, DISAPPROVE)



For exception cases only, the Warden or designee should check the
appropriate box indicating either approval or disapproval of the
Unit Team's decision. If the Warden disagrees with the form,
he/she will indicate the reasons on the 338 form. For regular
cases, the Unit Manager will take this action.

5.   DATE OF NEXT REVIEW

5. DATE OF NEXT REVIEW



Enter the month and year of the next scheduled review.

6.   CHAIRPERSON

6. CHAIRPERSON
                                            _______________________________________
                                            NAME AND SIGNATURE



The Unit Manager will print his or her name and sign the form in
the space provided.

7.   EXCEPTION REVIEW

7. EXCEPTION REVIEW
                                            _______________________________________
                                            NAME (WARDEN OR DESIGNEE) AND SIGNATURE



This item is reserved for the Warden or designee's printed name
and signature if the inmate is an exception case as defined in
Item 1 of this section. If the Warden or designee disapproves,
the reason will be documented on the Custody Classification Form
(BP-338) and a copy provided to the inmate.

8.   SUMMARY OF FINAL ACTION

8. SUMMARY OF FINAL ACTION:                      SECURITY LEVEL

                                                          CUSTODY



After all action is complete (exception cases signed off, etc.,)
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 94 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Chapter 6, Page 27

the final outcome will be entered. Upon completion, the form is
to be filed in the Inmate Central File, Section 2, and the
appropriate custody assignment updated in SENTRY.
                   Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 95 of 132
                                                                                                                                                               P5100.08
                                                                                                                                                              9/12/2006
                                                                                                                                                     Chapter 6, Page 28
BP-338 CUSTODY CLASSIFICATION FORM                                                                               U.S. DEPARTMENT OF JUSTICE
PAGE 1                                                                                                            FEDERAL BUREAU OF PRISONS
          A    .              I       D     E       N       T       I       F      Y   I      N        G                 D       A       T       A
1. INSTITUTION CODE                                                 2. UNIT                                                                                 3. DATE

4. NAME                                                                                5. REGISTER NUMBER

6. MANAGEMENT A -      NONE                                             G   -    CIMS                            S   -   PSF WAIVED
   VARIABLES B -       JUDICIAL RECOMMENDATION                          I   -    MED/PSYCH TREATMENT             U   -   LONG TERM DETAINEE
              D -      RELEASE RESIDENCE/PLANNING                       N   -    PROGRAM PARTICIPATION           V   -   GREATER SECURITY
              E -      POPULATION MANAGEMENT                            R   -    WORK CADRE                      W   -   LESSER SECURITY




7.   PUBLIC        A   -   NONE                                                                    I   -   SENTENCE LENGTH (males only)
     SAFETY        B   -   DISRUPTIVE GROUP (males only)                                           K   -   VIOLENT BEHAVIOR (females only)
     FACTORS       C   -   GREATEST SEVERITY OFFENSE (males only)                                  L   -   SERIOUS ESCAPE
                   F   -   SEX OFFENDER                                                            M   -   PRISON DISTURBANCE
                   G   -   THREAT TO GOVERNMENT OFFICIALS                                          N   -   JUVENILE VIOLENCE
                   H   -   DEPORTABLE ALIEN                                                        O   -   SERIOUS TELEPHONE ABUSE



          B    .                                B       A       S           E                 S        C    O    R           I       N       G
 1. TYPE OF DETAINER            0 = NONE                                           3 = MODERATE                               7 = GREATEST
                                1 = LOWEST/LOW MODERATE                            5 = HIGH

 2. SEVERITY OF CURRENT         0 = LOWEST                                         3 = MODERATE                               7 = GREATEST
    OFFENSE                     1 = LOW MODERATE                                   5 = HIGH

 3. MONTHS TO RELEASE           ___________

 4. CRIMINAL HISTORY            0 = 0-1                                            4 = 4-6                                    8 = 10-12
       SCORE                    2 = 2-3                                            6 = 7-9                                   10 = 13 +

 5. HISTORY OF ESCAPE                     NONE          >15 YEARS               10-15 YEARS        5-10 YEARS 0 <5 YEARS
    OR ATTEMPTS        MINOR               0                1                       1                  2          3
                      SERIOUS              0                3(S)                    3(S)               3(S)       3(S)

 6. HISTORY OF                        NONE          >15 YEARS               10-15 YEARS           5-10 YEARS         <5 YEARS
     VIOLENCE                MINOR      0                1                       1                     3                5
                            SERIOUS     0                2                       4                     6                7

 7. VOLUNTARY SURRENDER STATUS 0 = NOT APPLICABLE                                                      (-3) = VOLUNTARY SURRENDER

 8. AGE                         0 = 55 and over                                    4 = 25 through 35
                                2 = 36 through 54                                  8 = 24 or less

 9. EDUCATION LEVEL             0 = Verified High School Degree/GED
                                1 = Enrolled in and making satisfactory progress in GED Program
                                2 = No verified High School Degree/GED & not participating in GED Program

10. DRUG/ALCOHOL ABUSE          0 = Never/>5 Years                                 1 = <5 Years

11. BASE SCORE (ADD §B. ITEMS 1 - 10)

 C. CUSTODY SCORING
1. PERCENTAGE OF                           3 = 0-25%                                               5 = 76-90%
    TIME SERVED                            4 = 26-75%                                              6 = 91+%

2. PROGRAM PARTICIPATION                     0 = POOR                                              1 = AVERAGE                                   2 = GOOD


3. LIVING SKILLS                             0 = POOR                                              1 = AVERAGE                                   2 = GOOD

4. TYPE & NUMBER            0   = ANY GREAT (100)               IN      PAST      10 YRS           3(A)= 1 MOD      (300) IN PAST YR
     OF MOST                1   = > 1 HIGH (200)                IN      PAST      2 YRS            3(B)= >1 LOW MOD (400) IN PAST YR
    SERIOUS                 2(A)=    1 HIGH (200)               IN      PAST      2 YRS            4   = l LOW MOD (400) IN PAST YR
   INCIDENT RPT             2(B)= > 1 MOD (300)                 IN      PAST      YR               5   = NONE

5. FREQUENCY OF                              0 = 6+                                                2 = ONE
   INCIDENT REPORTS                          1 = 2 THRU 5                                          3 = NONE
   (IN PAST YEAR)

6. FAMILY/COMMUNITY TIES                     3 = NONE OR MINIMAL                                   4 = AVERAGE OR GOOD


7. CUSTODY TOTAL (ADD § C. 1 - 6)

8. CUSTODY VARIANCE (FROM APPROPRIATE TABLE ON BP-338, PAGE 2)


9. SECURITY TOTAL (ADD OR SUBTRACT CUSTODY VARIANCE (§ C.8) TO BASE SCORE (§ B.11)

10. SCORED SECURITY LEVEL ______________                                                   11.     MANAGEMENT SECURITY LEVEL ______________
                    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 96 of 132
                                                                                                             P5100.08
                                                                                                            9/12/2006
                                                                                                   Chapter 6, Page 29


BP-338 CUSTODY CLASSIFICATION FORM                                              U.S. DEPARTMENT OF JUSTICE
PAGE 2                                                                           FEDERAL BUREAU OF PRISONS

                                                   SECTION D:      INSTITUTION ACTION
1.       TYPE OF REVIEW:            (EXCEPTION OR REGULAR)

2.       CURRENT CUSTODY:       (MAXIMUM, IN, OUT, COMMUNITY)

3.       NEW CUSTODY:       (MAXIMUM, IN, OUT, COMMUNITY)

4.       ACTION:            (APPROVE, DISAPPROVE)

5.       DATE OF NEXT REVIEW

6.       CHAIRPERSON
                                                                                              _______________________________________
                                                                                              NAME AND SIGNATURE

7.       EXCEPTION REVIEW
                                                                                              _______________________________________
                                                                                              NAME (WARDEN OR DESIGNEE) AND SIGNATURE

8.       SUMMARY OF FINAL ACTION:                                      SECURITY LEVEL

                                                                                             CUSTODY



                             CUSTODY CHANGE RECOMMENDATIONS BASED ON CUSTODY VARIANCE
IF CUSTODY VARIANCE IS IN THE (+) RANGE                                             CONSIDER A CUSTODY INCREASE

IF CUSTODY VARIANCE IS IN THE (-) RANGE                                             CONSIDER A CUSTODY DECREASE

IF CUSTODY VARIANCE IS ZERO                                                         CONTINUE PRESENT CUSTODY



Male Custody                                                                  CUSTODY
Variance
Table
                        6       7       8     9      10      11   12     13     14      15    16       17   18    19   20   21    22



     S      0-11        +4      +4      +3    +3     +2      +1   +1     +1     0       0     -1       -1   -2    -3   -4   -5    -5

B    C      12-15       +4      +4      +3    +3     +2      +1   +1     +1     0       0     0        -1   -2    -3   -4   -5    -5
A    O
S    R      16-23       +8      +6      +5    +4     +4      +3   +2     +1     +1      0     0        0    -1    -1   -2   -2    -3
E    E
            24+         +8      +6      +5    +4     +4      +3   +2     +1     +1      +1    0        0    0     -1   -1   -2    -3



Female                                                                        CUSTODY
Custody
Variance
Table                   6       7       8     9      10      11   12     13     14      15    16       17   18    19   20   21    22


            0-15        +15     +11     +7    +4     +3      +2   +1     +1     0       0     0        0    -2    -4   -8   -12   -16
     S
B    C
A    O      16-30       +15     +11     +7    +4     +3      +2   +1     +1     0       0     0        0    0     -4   -8   -12   -16
S    R
E    E      31+         +15     +11     +7    +4     +3      +2   +1     +1     0       0     0        0    0     0    -1   -5    -8
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 97 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 7, Page 1


                          INMATE TRANSFER



TRANSFER PROCEDURES. Transfers (also known as redesignations)
are used to move inmates from one institution to another as
needed, with each type of transfer having a specific objective.
The following are some of the more frequent reasons for a
transfer:

     !    institution classification;
     !    nearer release;
     !    disciplinary/close supervision;
     !    adjustment;
     !    medical/psychological treatment;
     !    temporary transfers;
     !    training purposes/program participation;
     !    Institution Hearing Program;
     !    pre-release; and,
     !    transfers from CCC’s.

  After review and approval by the Unit Team, a transfer request
is submitted via the Request for Transfer/Application of
Management Variable (409) to the DSCC. The procedures for
completing the 409 are outlined below and may only be waived or
modified with the approval of the Assistant Director,
Correctional Programs Division, Washington, D.C. or his/her
designee.

  1. Inmate’s Medical Status. Include current, complete, and
accurate available information concerning any medical problem
that might affect redesignation;

  2. Institution Adjustment. Include a brief description of the
inmate's adjustment during this period of incarceration with
emphasis on recent adjustment;

  3. Rational for Referral. Include a complete, specific
justification and support for the requested action;

  4. Parole Hearing Scheduled. Indicate whether or not the
inmate is eligible for a parole hearing. If yes, indicate the
date of the hearing. (See SALLYPORT for a current listing of
parole/non-parole institutions).
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 98 of 132
                                                               P5100.08
                                                              9/12/2006
                                                      Chapter 7, Page 2

  5. Past or Present Behavior and/or Management Concerns. Note
any past or present behavior and/or management concerns which may
affect placement (i.e., history of arrests or disruptive behavior
which may not have resulted in a conviction, inmates preference
regarding this request, etc.). Also note any Security Threat
Group concerns/associations. In addition, it is necessary for
staff to closely review each case submitted for any CIM concerns.
Any CIM concerns should be noted on the 409 if applicable.
However, it is not necessary for staff to route a Request for CIM
Activity Clearance with each transfer request since CIM activity
clearance is included in the redesignation for all CIM
assignments except WITSEC cases. Redesignations between same
security level institutions are discouraged, except for CIM
purposes, nearer release purposes, or other unusual
circumstances. Copies of all transfer requests for Disruptive
Group Members will be forwarded to the Intelligence Section,
Central Office, via GroupWise upon approval of the transfer.
Additionally, the institution Special Investigative Supervisor
should also receive a copy of the transfer request; and

  6. BP-337/BP-338 Discrepancies. Include a brief description
of any scoring changes between the BP-337 and BP-338.

  Complete all required information, then route the request
through normal institutional review channels for approval by the
CEO. After approval by the CEO, it may be routed to the DSCC
Administrator from the unit’s mailbox. The Unit Team will enter
the appropriate “DST” assignment (see below) into SENTRY as
confirmation that a redesignation request has been submitted to
the DSCC or OMDT. Enter this SENTRY assignment under the "DST"
category using the “Update Inmate Assignment” transaction.

     !    Enter “W REDES R” if the transfer request is for a
          routine transfer.

     !    Enter “W REDES M” if the transfer request requires a
          review by the OMDT (Medical Designator).

  Once the e-mail requesting redesignation is received, DSCC
staff will at a minimum review the following SENTRY transactions
to determine if the inmate is appropriate for redesignation:

          CIM Clearance and Separatee Data;
          Inmate Load Data;
          Inmate Profile;
          Custody Classification Form;
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 99 of 132
                                                                  P5100.08
                                                                 9/12/2006
                                                         Chapter 7, Page 3

             Security/Designation Data Form; and,
             Chronological Disciplinary Record.

  If the transfer is approved, DSCC staff will enter the
information and the appropriate destination (DST) assignment in
SENTRY on the “Enter Redesignation” screen and will also note the
approved institution transfer code. The method of transportation
is at the discretion of the Warden. Should a change in DST be
required, DSCC staff will make the change in SENTRY prior to the
inmate’s arrival at the designated institution.

  If the transfer is denied, DSCC staff will indicate the denial
on the “Update Inmate Remarks” screen and will also delete the
“W REDES” from SENTRY. Unit staff should closely monitor SENTRY
for deletions of the “W REDES” transaction.

1. INSTITUTION CLASSIFICATION TRANSFERS. These transfers are
typically referred to as either “Lesser Security” (Code 308)
transfers or “Greater Security” (Code 307) transfers.

  a.    Security Level Changes

         (1) When a decrease in the inmate’s security level is
       indicated by the Custody Classification Form, transfer of
       the inmate to a lower security level institution should be
       considered.

         (2) Likewise, an increased security level may be indicated
       in a similar fashion. The security total may increase to a
       higher security level range.

  If an updated security scoring, combined with Public Safety
Factors, indicate that an inmate is rated at a different security
level, the inmate must be referred to the DSCC for either
transfer or application of a Management Variable. For example,
if an inmate in a Low security level institution is reclassified
to Minimum security, the case must be referred for transfer or
application of a Management Variable. If transfer is denied,
DSCC staff will apply an appropriate Management Variable and add
a Management Security Level, if applicable.

  b. Custody Level Changes. During an inmate's custody review,
a custody level may be increased or decreased (ordinarily, only
one level at a time) indicating a transfer is appropriate. For
example:
     Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 100 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                        Chapter 7, Page 4

       (1) A Medium security level inmate has OUT custody, and
     becomes eligible for COMMUNITY custody. If the Unit Team
     decides to reduce custody, the inmate would normally be
     referred for redesignation to a Low or Minimum security
     level facility, since Medium security level institutions do
     not house COMMUNITY custody inmates. If approved for
     transfer by the DSCC, the Management Variable of Lesser
     Security will be applied and the Management Security Level
     will be changed accordingly.

       (2) An inmate's transfer to a higher security institution
     could be triggered by an increase in custody needs. For
     example, a Medium security level inmate with IN custody
     becomes eligible for a custody increase. The team agrees to
     increase the custody to Maximum. Since Medium security
     level facilities are not authorized to house Maximum custody
     inmates, the inmate must be referred for transfer to a High
     security level institution and the MSL changed in accordance
     with the application of an MGTV.

2. NEARER RELEASE TRANSFERS (Code 313). Nearer release
transfers move the inmate closer to their legal residence or
release destination, consistent with their security level.
Inmates may be considered for a nearer release transfer only
after serving 18 consecutive months of clear conduct in a general
population. Nearer release transfers should be incorporated with
“Lesser Security” transfers whenever possible. Once the inmate
has been transferred within 500 miles of his or her release
residence, no further referrals will be made for nearer release
transfer consideration.

Transfer to a facility in an area other than the inmate's legal
residence or sentencing district may be considered by the
inmate's Unit Team provided the inmate can provide strong
evidence of community and/or family support. Institution staff
should use sound correctional judgment when reviewing such
requests for transfer to ensure the transfer is consistent with
guidelines established in this chapter.

Inmates with an Order for Deportation, an Order of Removal, an
ICE detainer for an unadjudicated offense(s) or an ICE detainer
for a hearing will not be transferred for nearer release purposes
since they will be returning to the community outside, rather
than inside, the United States upon release.

3.   WITSEC TRANSFERS.    All movement of Witness Security cases is
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 101 of 132
                                                                P5100.08
                                                               9/12/2006
                                                       Chapter 7, Page 5

coordinated exclusively through the Inmate Monitoring Section of
the Correctional Programs Branch, Central Office. Witness
Security cases will not be transferred without authorization from
that office. Witness Security inmates who require medical or
mental health treatment at a medical center must also be approved
by the Medical Designator.

  If the inmate is classified as a WITSEC case, a copy of the
medical referral will be sent simultaneously to the Inmate
Monitoring Section (IMS) and the Medical Designator. The Inmate
Monitoring Section will coordinate with the OMDT regarding an
appropriate placement. Placement will be based on available
medical resources, security needs, bed space availability, and
the inmate's need for medical care. IMS will enter activity
clearances for WITSEC cases.

4. DISCIPLINARY/CLOSE SUPERVISION TRANSFERS (Codes 309/323). An
act(s) of documented institution misconduct may result in an
inmate’s transfer to another institution, normally of greater
security, for disciplinary reasons. Wardens may recommend same
security level transfers only when placement at a greater
security level institution is not possible or other overriding
circumstances exist.

  Disciplinary or Close Supervision transfer requests will be
sent electronically to the DSCC Administrator and contain the
following information:

     (a)   Request for Transfer/Application of Management Variable
           (must be thorough and specific);

     (b)   Close Supervision investigation report, if requested;
           and,

     (c)   Intelligence data or supporting memorandum if
           requested.

 Institution staff should carefully review the management of
309/323 cases on an individual basis, applying sound correctional
judgment that considers the safety and security of the inmate,
the institution and its staff and the community.

5. ADJUSTMENT TRANSFERS (Code 330). All transfer referrals
submitted as Code 330 transfers for adjustment purposes will be
reviewed by the DSCC. Adjustment purposes transfer requests will
be sent electronically to the DSCC Administrator via Form 409.
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 102 of 132
                                                                P5100.08
                                                               9/12/2006
                                                       Chapter 7, Page 6

DSCC staff will ensure that the transfer does not meet the
requirements of an unverified protection transfer, Code 323.

6. MEDICAL AND PSYCHIATRIC TRANSFERS (Codes 331-336 and
338, 339). Medical designations and transfers are approved by
the Central Office Medical Designator, Office of Medical
Designations and Transportation (OMDT). The Central Office
Medical Designator assigns inmates to Medical Referral Centers
(MRC), institutions with medical resources, or non-Bureau
community care centers to provide needed medical services.
Medical redesignations are initiated for inmates with acute
medical, surgical, or psychiatric condition, or for those inmates
who have chronic care needs that cannot be addressed at the
parent institution. Transfers will be classified as either (a)
Emergency, (b) Routine/Urgent, or (c) Routine.

  If an inmate objects, either in writing or through his or her
attorney, to a transfer for psychiatric/mental health treatment,
the provisions of 18 U.S.C. § 4245 may apply. Staff will suspend
transfer action in such cases and refer the matter to their
Regional Counsel for review. The Regional Counsel will notify
the institution when the transfer action can be re-instituted.

  a. Emergency Transfer - An emergency transfer is a medical,
surgical, or psychiatric situation determined by medical/mental
health staff that requires immediate, direct transportation.
This includes inmates not medically or psychiatrically capable of
transport via routine BOP air/surface transportation, e.g., bus,
commercial air, or USMS/Bureau airlift. Direct transportation is
defined as air ambulance, air charter, or ground ambulance and,
in some instances, an institution vehicle may be utilized.

  b. Routine/Urgent Transfer - A routine/urgent transfer is
initiated for medical, surgical, or psychiatric treatment that is
not an emergency, however must be transported directly to a MRC,
typically within two to three weeks of designation.

Routine urgent transfers require direct transfer to the MRC
because of the acuity of their medical, surgical, or psychiatric
condition, or because MRC-based services need to be initiated
within an appropriate time frame. Holdover housing at a county
jail or Bureau general population institution is not permissible.

  c. Routine Transfer - A routine transfer is initiated for
medical, surgical, or psychiatric treatment that is not an
emergency and time en-route is not a major factor. Routine
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 103 of 132
                                                                P5100.08
                                                               9/12/2006
                                                       Chapter 7, Page 7

transfers may travel by any available means.

  d. Procedures for Initiating Emergency, Routine/Urgent, and
Routine Transfer Requests. All transfer requests for medical,
surgical, or psychiatric designations will be initiated via
GroupWise on the Medical/Surgical and Psychiatric Referral
Request Form (BP-770) available on SALLYPORT. The HSA, with
input from the Clinical Director and other providers involved
with the inmate’s care (e.g., mid-level providers, psychologists,
consultant physicians), is responsible for completing the BP-770.
The referring institution Warden must review the BP-770 and
authorize the request for transfer.

The BP-770 serves as the redesignation, transportation, and
security worksheet from which the actual redesignation is made.
It will also serve as the emergency referral request form,
documentation of the inmate’s condition and the reason for
transfer. Accordingly, it is essential that the BP-770 be
completed thoroughly and accurately.

The Medical Designator will review each request for redesignation
and approve or deny the requested transfer. Based on clinical
information and in consultation with the Medical Director, the
Medical Designator may change the urgency level of the request.

OMDT will authorize CIM clearance (if appropriate) and enter
approved transfers to an appropriate BOP facility in SENTRY on
the “Enter Redesignation” screen.

  e. Completion of Treatment - All requests for redesignation to
the parent facility upon completion of Medical/Surgical or
Psychiatric treatment, or to another medical facility for
continuation of treatment, will be initiated by the facility
currently housing the inmate via GroupWise on the Discharge
Transfer Summary form. This form serves as the designation,
transportation, and security worksheet from which the
redesignation is made.

Medical cases are normally returned to their parent facility
unless the DSCC approves a change in the parent facility based on
clinical justification provided prior to redesignation by the
Medical Designator.

7. TEMPORARY TRANSFERS. It is sometimes necessary to
temporarily transfer an inmate to a contract facility or other
Bureau institution. This is normally for security reasons, when
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 104 of 132
                                                                P5100.08
                                                               9/12/2006
                                                       Chapter 7, Page 8

the current institution does not have a Special Housing Unit. In
such cases, institution staff will forward a request for
temporary transfer approval from the Warden to the DSCC. The
request will include the rationale for transfer, with assurance
that the receiving facility is in agreement with the temporary
transfer. Transfer approval must be obtained prior to the
transfer during normal working hours, or if after hours, the next
work day. A copy of this request will be routed to the
appropriate CCM office, if the transfer is to a contract
facility.

8. TRANSFERS FOR TRAINING PURPOSES OR PROGRAM PARTICIPATION.
An inmate is ordinarily only transferred for specialized national
programs not offered at the parent facility to include:

     (a)   Residential Drug Treatment Program;
     (b)   Life Connections Program;
     (c)   Special Management Unit; and
     (d)   Sex Offender Programs.

When placement for program participation is inconsistent with the
assigned security level, the appropriate Management Variable must
be applied by the DSCC. Ordinarily, the inmate will be returned
to the referring institution upon completion of the specialized
training or program if the inmate has 18 months or more remaining
until the inmate’s release date at the time of the transfer.
Further, if the program facility is nearer to the inmate’s
release residence, than is the referring institution, the inmate
may remain at the program facility.

9.   INSTITUTION HEARING PROGRAM TRANSFERS. The Institution
Hearing Program (IHP) is a coordinated effort by the Bureau, ICE,
and the EOIR to provide deportation or exclusion proceedings to
sentenced aliens as expeditiously as possible after the date of
conviction. Eligibility, designation, classification, and
transfer procedures are specifically outlined in Bureau
directives. IHP sites have been established for male and female
non-U.S. citizens who are serving federal sentences to ensure a
deportation or exclusion hearing is conducted early in their
sentence instead of at the end of their sentence.

10. TRANSFERS TO SATELLITE CAMPS. The Warden of an institution
with a satellite camp may transfer an inmate from the main
institution to the camp if the inmate is assigned an appropriate
security and/or custody level. The Camp Administrator of a
satellite camp adjacent to a Low or Medium security level
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 105 of 132
                                                                P5100.08
                                                               9/12/2006
                                                       Chapter 7, Page 9

institution may temporarily transfer the inmate to the main
institution for disciplinary purposes (i.e., disciplinary
segregation). If a need for an immediate redesignation arises,
the inmate may be placed as a holdover in Administrative
Detention at the main institution while approval is sought from
the DSCC for redesignation to that institution or another
institution.

An inmate may travel via “unescorted transfer” from a low or
minimum security level institution to a minimum security level
institution if the inmate is a minimum security level inmate and
has OUT or COMMUNITY custody. The inmate’s family (on the
approved visiting list) may provide transportation to the
receiving institution only if the inmate is transferring from a
minimum security level institution to another minimum security
level institution, and if approved by the Warden. The inmate’s
family is expected to bear all transportation costs. The inmate
must go directly from the sending institution to the receiving
institution.

  The Warden may authorize clearance for the transfer of a CIM
Case, with the exception of WITSEC cases, to the satellite camp
of the parent facility provided established regulations for
regular transfer authority have been met. (Refer to the CIM
Manual for more specific details).

11. PRE-RELEASE TRANSFERS. Inmates in federal and contract
institutions may be transferred to CCCs in accordance with the
Program Statement Community Corrections Center (CCC) Utilization
and Transfer Procedure. Inmates who have been approved for CCC
referral and are otherwise appropriate for camp placement are to
be transferred to a camp for intermediate placement if at all
practicable. Inmates should be encouraged to complete all or
most of the Institution Release Preparation Program at the parent
institution prior to transfer.

  The parent institution is to complete the CCC referral packet
and the camp should be closer to the inmate’s release residence.
This process should be completed to allow the inmate a minimum of
a 60-day placement at the camp prior to the reporting date at the
CCC. CCC referrals may be made 12 to 18 months in advance of an
anticipated reporting date with the concurrence of local CCM
offices. A notation that the CCC referral was made with a
specific projected placement date should be included in the
request for institution transfer, and the transfer request should
be prepared at the same time as the CCC referral.
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 106 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 7, Page 10

12. TRANSFERS FROM CCC’S. When an inmate fails to meet the
conditions of CCC placement, the CCM should designate the inmate
to the parent institution with consideration given to the
following criteria for designation:

      (a)   local manday detention rates;
      (b)   availability of Bureau Detention Centers;
      (c)   budgetary constraints;
      (d)   projected release date; and,
      (e)   distance to parent facility.

  When returning the inmate to the parent institution is not cost
effective, the Community Corrections Office will refer the case
to the DSCC for designation. DSCC staff, will make the
designation, and should consider the closest institution
commensurate with the inmate’s security needs. When the DSCC
designates the inmate to a facility, DSCC staff will notify the
parent institution to facilitate the forwarding of the central
file.

13. LONG-TERM DETAINEES. The authority for the redesignation of
long-term detainees rests with the Detention Services Branch,
Correctional Programs Division, Central Office. Refer to the
current Program Statement Mariel Cuban Detainees for transfer
procedures. Transfers for medical or mental health treatment
however, shall be referred to the Central Office Medical
Designator. Mariel Cubans who are sentenced, and therefore not
detainees, are handled in a routine fashion by DSCC staff.

14.   IN-TRANSIT DATA FORM

  a. Upon notice that an inmate is being transferred or
temporarily released to an authorized law enforcement officer
(e.g., U.S. Marshal, state law enforcement officer, or Bureau bus
officer), the Unit Manager will ensure the following:

      !     The top portion of the SENTRY automated In-Transit Data
            Form is accurate and the bottom portion is completed;

      !     CIM, YCA, DCYRA and any other important information is
            included in the space for "Non-Routine Security Needs;"

      !     CIM separation information is accurate, up-to-date and
            the SENTRY generated "CIM Clearance and Separatee Data"
            is attached to the In-Transit Data Form; and,
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 107 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 7, Page 11

      !     The In-Transit Data Form is signed, dated, and
            forwarded to ISM staff who will attach a current inmate
            photograph and provide the form to the transporting
            officer.

NOTE:       The most recent In-Transit Data Form is maintained in
            the Inmate Central File. The “CIM Clearance and
            Separatee Data” display will not be filed with the
            In-Transit Data Form.

  b. Upon receipt of the In-Transit Data Form, ISM staff will
ensure the following:

      !     The information indicated on the top portion of the
            form is correct. SENTRY update functions should be
            executed in the event that the data is not accurate;

      !     The Sentencing Remarks should include the offenses and
            the length of sentence as noted on the Judgment. If
            this information is not accurate, the load data should
            be updated;

      !     The Detainer Remarks should indicate all active
            detainers and the charge or offense. If the detainer
            has been litigated, information regarding the sentence
            imposed or time remaining to serve should be listed.
            If this information is not current, the commitment
            should be updated; and,

      !   Initials are placed below the detainer remarks
          indicating that the information has been confirmed and
          is accurate and up-to-date.
15. TRANSFER CODES. The reason for transfer, as shown by one of
the codes listed at the end of this chapter, must be provided in
the top portion of the Transfer Order. If there is more than one
reason for transfer, the most pertinent code should be used.
Note that all Unescorted Transfers are Discharge Code - FURL
TRANS for Furlough Transfer.

16.   SPECIAL REQUIREMENTS

  a. An inmate having a detainer or pending charge may be
transferred to any institution for which he or she properly
classifies; however, generally when there is a formally filed
detainer, the inmate is not to be transferred to an institution
more distant from the detaining authority unless there is
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 108 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 7, Page 12

substantial reason to believe the detainer will be dropped or the
pending charge will not be prosecuted.

  An inmate who indicates an intention to oppose extradition is
not to be transferred within the last 30 calendar days prior to
release to an institution in the state that placed the detainer.
Such cases, and others in which there are legal or jurisdictional
problems, are to be referred to the Regional Correctional
Programs Administrator (See Program Statement Inmate Systems
Management Manual.

  b. When there is reason to transfer an inmate to a non-federal
institution for concurrent service of federal and state
sentences, the Warden will refer the case to the DSCC
Administrator. Refer to the Program Statement, Transfer of a
Prisoner to State Custody Prior to Release from the Federal
Sentence, for procedures.

17.   RELATIONSHIPS WITH OTHER AGENCIES

  a. U.S. Parole Commission. Parolable inmates must be housed
at a parolable institution in accordance with their parole
hearing requirements unless a hearing is no longer required.

  b. Administrative Office of the U.S. Courts. The court of
conviction may recommend to the Attorney General or the Bureau
that the defendant be retained at, or transferred to, a place of
confinement near the place of trial or the court of appeals, for
a period reasonably necessary to permit the defendant to assist
in the preparation of his or her appeal. Upon receiving this
recommendation, the Bureau will make every effort to place the
inmate in such a facility. If a reason exists for not placing
the inmate in that facility, the court must be notified of the
situation and an attempt will be made to arrive at an acceptable
place of confinement.
  Ordinarily, complicated jurisdictional or legal problems should
be resolved before transfer. Ordinarily, the sending Case
Management Coordinator will determine if an inmate has legal
action pending in the district in which confined. If so, the
individual should not be transferred without prior consultation
with the appropriate U.S. Attorney or Regional Counsel, or both.
Under Rule 23(a) of the Federal Rules of Appellate Procedures, an
inmate may not be transferred, pending review of a Habeas Corpus
proceeding commenced before a court, without the approval of the
court. Approval for transfer should be sought through the U.S.
Attorney or Regional Counsel in cases where a Habeas Corpus
petition is pending.
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 109 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 7, Page 13


  c. Non-Federal Authorities. The decision to accept a state
prisoner in the Bureau is the responsibility of the DSCC
Administrator. When notifying the state authority of acceptance,
the state's contract code will be identified.

  The Office of Procurement, Central Office is responsible for
negotiating contracts for housing state prisoners. If it is
necessary to transfer a federal inmate to a local jail, the
sending institution must immediately notify the U.S. Marshals and
the CCM, preferably prior to the transfer.

  d. Military Inmates. The DSCC will accept a military or Coast
Guard inmate recommended for transfer to federal custody if,
after examination of all available information, the Bureau
can provide appropriate resources for the inmate's needs. The
DSCC will be responsible for the designation and redesignation of
all military and Coast Guard inmates accepted for service of
their sentence in Bureau custody.

  In some cases, special agreements or Memoranda of Understanding
(MOU) have been established with various military branches.
These MOUs give direction to Bureau staff regarding which Bureau
regulations and policies apply to the military inmates. Pursuant
to 10 U.S.C. § 858, staff should be aware that military or Coast
Guard inmates confined in Bureau institutions are subject to the
same discipline and treatment as other inmates in those
institutions.

  Additionally, the Bureau will accept the sentence computation
provided by the military or Coast Guard authorities with the
exception that the Bureau will release such inmates, if not
paroled, under the provisions of 18 U.S.C. § 4164 provided they
have accrued good time deductions in excess of 180 days. DSCC
staff will refer to the appropriate military or Coast Guard
authorities for resolution of suspected sentence computation
errors or discrepancies, or challenges to the sentence
computation by the inmate or his or her representative, or both.
  Once a military inmate comes into Bureau custody, all
notifications and requirements apply as if he or she were a
Bureau inmate, i.e., VWP notification, VCCLEA notification, Sex
Offender Notification, and IFRP requirements. Notification to
the military is also required at least 30 days prior to the
inmate’s release.

18.   STATE PLACEMENT.     Inmates who have exhausted available
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 110 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Chapter 7, Page 14

resources within the Bureau, should be referred for placement in
an appropriate non-federal facility under contract with the
Bureau. Preparation of a transfer referral to merely “exhaust"
all BOP resources is not required when the inmate is clearly not
appropriate for any facility within the Bureau.

  a. Placement Procedures. The Warden will prepare a memorandum
to the DSCC Administrator outlining the reasons for state
placement of a federal inmate. This memorandum will be forwarded
along with supporting documentation and classification material
that will, at a minimum, include the following:

     (1) Presentence Investigation Report;

     (2) Two copies of the Judgment;

     (3) Relevant SENTRY data;

     (4) Current Progress Report; and,

     (5) Any Disciplinary or SIS Reports.

  If the DSCC Administrator approves an inmate for state
placement, DSCC staff will select a state correctional system for
referral. The system selected will be based on the type of
facilities within the system; available bed space; court status
(state systems that are under injunction because of overcrowding
or violations of inmates' civil rights will not be used), and the
state’s willingness to accept federal boarders. Once a suitable
state correctional system has been identified, DSCC staff will
forward the transfer packet to the appropriate Community
Corrections Regional Administrator, overseeing the state in which
the DSCC Administrator has identified for possible placement.
DSCC staff may make up to two referrals per inmate at a time, and
continue this process until an appropriate placement is secured.
The CCRA will work through the local CCM office which will refer
the case for state placement. The CCM office will advise the
CCRA of the response from the state authority/Department of
Corrections. If approved for placement, the CCRA will initiate
SENTRY redesignation procedures, and forward the inmate file to
the CCM office. If not approved for placement the CCRA will
advise the DSCC Administrator, who will continue to secure a
suitable state placement.

  The CCM office with state monitoring authority in which the
inmate is eventually housed assumes full responsibility for the
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 111 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Chapter 7, Page 15

inmate, including biennial reviews and subsequent transfer
authority. State placement materials containing, at a minimum, a
Progress Report, Presentence Investigation Report, and all
memoranda pertaining to the state placement, will be forwarded to
and maintained by the CCM office after the inmate has been
approved for placement.

  If an inmate is approved for permanent return to the Bureau,
the place of confinement will be determined by the DSCC. If an
inmate is returned to the Bureau for medical treatment, the
inmate will be returned to the state when the medical treatment
is completed. Occasionally, returning the inmate to the
originating state may not be appropriate. In such cases, the
DSCC will obtain a new place of incarceration for the inmate,
after consultation with the Office of Medical Designation and
Transportation.

  b. Post-Placement Monitoring. After a federal inmate has been
placed in a state contract facility, the appropriate CCM will
review the case every two years beginning from the date of the
inmate’s arrival to determine whether the inmate is still
appropriate for state placement. The CCM's cover memorandum
containing a recommendation and a Progress Report provided by the
state contract facility will be forwarded to DSCC staff who will
make a determination for continued state placement or return to
Bureau custody.

  If the inmate requires continued placement in that state
facility, DSCC staff will enter a notation on the SENTRY “CIM
Clearance and Separatee Data” screen indicating such. However,
if state placement is no longer necessary, the inmate will be
redesignated to Bureau custody by the DSCC.

  Inmates serving a sentence of Death will also be reviewed for
continued state placement. Information received from Community
Corrections staff during the review of the contract may be used
to make a determination for continued state placement.

  The DSCC is responsible for monitoring and tracking state
placement requests received from BOP institutions. The CCRA will
prepare a quarterly report (statistical/narrative) which will be
forwarded to the DSCC Administrator.
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 112 of 132
                                                                  P5100.08
                                                                 9/12/2006
                                                        Chapter 7, Page 16

19. SECONDARY DESIGNATION. Upon initial designation, an inmate
may be designated specifically for a parole hearing or program
participation, and as a result, may require a secondary
designation upon completion of the activity. If upon completion
of the activity, staff determine that the secondary designation
is no longer appropriate, the DSCC will be notified for
reconsideration. Otherwise, when the conditions of the initial
designation are met, institution staff will prepare a Transfer
Order for signature of the sending institution Warden and
arrangements will be made for movement of the inmate through
routine procedures.

A secondary designation will not normally be made for cases
designated for medical or psychiatric treatment. The medical
center or reviewing institution will notify the Medical
Designator upon completion of evaluation or treatment. Approval
will be given for a secondary designation at that time. This
approval will be based on medical requirements of the inmate and
resources of the secondary designation.

20. POPULATION MANAGEMENT. The Assistant Director, Correctional
Programs Division periodically reviews each institution’s Rated
and Designation Capacities. Occasionally, it is necessary to
impose a moratorium or population cap on a particular institution
to avoid or reduce overcrowding. The Assistant Director,
Correctional Programs Division, with the approval of the
Population Management Subcommittee of the Executive Staff, may
impose a moratorium on other facilities including the Medical
Referral Center general population units. The Assistant
Director, Health Services Division, with the approval of the
Population Management Subcommittee of the Executive Staff, may
authorize a moratorium or population cap for Medical Referral
Centers (excluding general population).

  a.     Referral Procedures

     (1) The Warden of the institution recommends to the Regional
Director that a moratorium or population cap be established.

     (2) The Regional Director reviews the request, and if in
agreement, contacts the Assistant Director, Correctional Programs
Division, or the Assistant Director, Health Services Division,
and either requests a population cap or total moratorium.

  A population cap places a ceiling on the number of inmates that
can be designated to a facility. A total moratorium is defined
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 113 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 7, Page 17

as a complete cessation of all initial designations and
redesignations to an institution or DFCL assignment.

  In extreme circumstances, the Assistant Director, Correctional
Programs or Health Services Division with concurrence of the
Subcommittee may direct that inmates en route to a facility be
redesignated. When a moratorium or population cap is imposed, a
termination date will be established. The cap or moratorium will
be terminated on that date unless the Regional Director contacts
the appropriate Assistant Director, Correctional Programs or
Health Services Division, and obtains an extension.

     (3) The appropriate Assistant Director will issue a
GroupWise e-mail notifying the DSCC Administrator and Chief
Executive Officers of the cap or moratorium.

21.   INSTITUTIONS WITH SPECIAL MISSIONS

  a. FCI Oakdale. The Bureau, ICE, and the Executive Office for
Immigration Review (EOIR) work closely together to meet the
requirements of the Immigration Reform and Control Act of 1986,
by ensuring the expeditious review of criminal aliens for
deportation. Beds are available for federally sentenced aliens,
who are subject to administrative proceedings under the
Immigration and Naturalization Act. Such inmates are transferred
to FCI Oakdale for disposition of their ICE detainer prior to
completion of their federal sentence.

  Mexican and Cuban nationals are not eligible for the Oakdale
Criminal Alien Program. The following procedures apply for the
actual selection and designation of inmates to the Oakdale
Criminal Alien Program.

     (1) The ICE Officer in Charge at FCI Oakdale will monitor
the inmate male population via SENTRY to identify criminal aliens
appropriate for the program at FCI Oakdale. After they have been
identified, ICE staff will place a detainer on these individuals
through the DSCC. Each week DSCC staff will compile a list of
the criminal aliens who are to be released within the next year.
A courtesy list will be submitted, via GroupWise, to FCI Oakdale
for monitoring purposes.

     (2) ICE staff at FCI Oakdale will forward to DSCC staff
information on alien inmates via GroupWise to assist in the
movement of inmates to FCI Oakdale at a later date. The movement
of inmates to FCI Oakdale will be authorized and coordinated by
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 114 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Chapter 7, Page 18

the DSCC. DSCC staff will ensure CIM clearance is obtained and
the Custody Classification form reflects appropriate use of any
Management Variable.

     (3) Inmates will be redesignated no later than seven months
from a firm projected release date. Once approved for transfer,
institution and transportation staff will immediately schedule
the inmate for movement to FCI Oakdale. Institution staff will
notify the Oakdale CMC if the inmate is not en route within 15
working days of the transfer approval. The central file should
contain a current Progress Report and all pertinent case
management activities should be completed prior to transfer
including fines and the ordering of parole certificates, when
applicable, or preparation of other release documents as
required.

     (4) ISM staff will ensure any other detainers lodged against
those inmates approved for transfer are resolved and the
detaining authority notified before the inmate is transferred to
FCI Oakdale.

     (5) Because of unforeseen circumstances, some criminal
aliens may be inappropriate for transfer to FCI Oakdale. ICE
staff at FCI Oakdale will notify DSCC staff when this occurs and
will advise of any additional action necessary to coordinate the
resolution of the inmate's citizenship/release status.
Conversely, institution staff are to contact DSCC staff if they
believe a transfer should not occur. If the transfer is deemed
inappropriate, DSCC staff will delete the Oakdale "DST" transfer
approval.

     (6) The Detention Services Branch, Correctional Programs
Division, Central Office will assist with coordination of the
Oakdale Criminal Alien Program and will act as the primary
liaison with ICE and EOIR Headquarters on matters of mutual
interest affecting the program's development and/or modification.
Any questions regarding these matters should be directed to that
office.

  b. USP Marion/ADX Florence. USP Marion/ADX Florence general
population units are designed for male inmates who have
demonstrated an inability to function in a less restrictive
environment without being a threat to others, or to the secure
and orderly operation of the institution.

     (1)   Referral Procedures and Criteria.       Prior to referring
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 115 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Chapter 7, Page 19

an inmate to USP Marion or ADX Florence, redesignation to another
high security institution should be considered first. If
transfer to another institution is not appropriate, Wardens will
refer the proposed USP Marion or ADX Florence case to North
Central Regional Director. The North Central Region will
designate the inmate as appropriate.

  Assignment to USP Marion or ADX Florence will ordinarily be
made without regard for such factors as release destination or
program needs, such as education and vocational training. Prior
to transfer to USP Marion or ADX Florence, staff at the sending
institution will ensure that the inmate is assigned Maximum
custody. While in transit to USP Marion or ADX Florence, inmates
will be housed and provided visiting, correspondence, and
telephone privileges as if confined at USP Marion or ADX
Florence.

  Inmates currently diagnosed as suffering from serious
psychiatric illnesses should not be referred for placement at
either USP Marion or ADX Florence.

     (2) Referral Packet for USP Marion or ADX Florence. The
referral packet for either USP Marion or ADX Florence general
population will include the following items:

       (a) A memorandum from the Warden to the North Central
Regional Director with the specific rationale supporting the
institution's recommendation;

       (b) Copies of all disciplinary reports, investigative
materials or other official documentation related to the behavior
prompting the referral;

       (c)   A current Progress Report;

       (d) A copy of the inmate's latest Presentence
Investigation Report; and,

       (e)   A recent psychiatric or mental health evaluation.

     Inmates with severe or chronic behavior patterns that cannot
be addressed in any other Bureau institution should be referred
to ADX Florence general population, and those who are somewhat
less problematic should be referred to USP Marion. In describing
the reasons underlying the referral, the Warden should explain
why he or she has selected USP Marion or ADX Florence,
       Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 116 of 132
                                                                  P5100.08
                                                                 9/12/2006
                                                        Chapter 7, Page 20

respectively.

     (3) Acceptance or Rejection of Referrals. The North
Central Regional Director has final review authority for
referrals to the USP Marion and ADX Florence general population
units. In some cases, the Regional Director may approve
placement at USP Marion when a referral has been submitted for
ADX Florence and vice versa.

     A response to a recommendation for USP Marion or ADX
Florence placement will ordinarily be made by the North Central
Regional Director within 60 calendar days after receiving the
referral packet from the referring institution. Approval or
denial will be noted in SENTRY on the inmate's “CIM Clearance and
Separatee Data” screen, with a brief memorandum from the North
Central Regional Director to the requesting Warden to follow.

     (4) Transfer from USP Marion or ADX Florence. Once an
inmate successfully completes the USP Marion or ADX Florence
program, the Warden will submit a transfer request to the North
Central Regional Director. Upon the North Central Regional
Director’s approval the request will be forwarded to the DSCC for
determination of an appropriate facility. Inmates will
ordinarily be transferred from USP Marion or ADX Florence using
Code 308 - Lesser Security. Ordinarily, inmates completing the
ADX Florence program will be transferred to a High Security
facility, other than USP Marion.

     (5) USP Marion Failures. Inmates who continue to exhibit
disruptive misconduct at USP Marion may be considered for
referral to ADX Florence general population or the Control Unit.

  c.     FMC Carswell Administrative Unit

     (1) Initial Designations. Initial designations may only
occur in extraordinary situations by DSCC staff.

     (2) Redesignation Criteria. The FMC Carswell
Administrative Unit is designed to house females exhibiting any
of the following:

       !     A history of escape or attempted escape from a secure
             institution;

       !     Demonstrated repeated incidents of assaultive or
             predatory behavior;
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 117 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Chapter 7, Page 21

     !    Demonstrated chronic behavior problems; and/or

     !    Special management concerns.

     (3) Referral for transfer to the FMC Carswell
Administrative Unit will be submitted via the Request for
Transfer/Application of Management Variable (409) to the DSCC
Administrator.

     (4) Acceptance or Rejection of Referrals. The DSCC
Administrator has final review authority for referrals to FMC
Carswell Administrative Unit.
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 118 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 7, Page 22

                              TRANSFER CODES
CODE                             DESCRIPTION
276      FURLOUGH TRANSFER: Unescorted furlough transfer to a CCC.
307      INSTITUTION CLASSIFICATION: Transfer to an institution with
         greater security (e.g., Low to Medium).
308      INSTITUTION CLASSIFICATION: Transfer to an institution with
         less security (e.g., High to Medium).
309      DISCIPLINARY: Transfer as a result of an act(s) of misconduct
         related to documented poor institutional adjustment. See
         Program Statement on Discipline and Special Housing Unit.
313      NEARER RELEASE: Transfer for the purpose of placing an inmate
         in an institution nearer the release destination or to
         facilitate the release process.
314      TRAINING PURPOSES: Discontinued (Use Code 324).
315      TRAINING COMPLETED: Discontinued (Use Code 325).
316      TEMPORARY TRANSFER: Transfer to the custody of U.S. Marshals
         or local authority.
317      RELIEVE OVERCROWDING: Transfer to relieve overcrowding at a
         facility.
318      INCREASE POPULATION: Transfer to build a population, usually
         upon activation of a new facility.
319      DRUG ABUSE PROGRAM: Transfer to participate in a specialized
         Drug Abuse Program.
320      WORK/STUDY RELEASE: Discontinued.
321      TRANSFER TO CONTROL UNIT: Transfer to Control Unit (see
         Chapter 7, Section 4).
322      TRANSFER FROM CONTROL UNIT: Transfer from Control Unit (See
         Chapter 7, Section 4).
323      CLOSE SUPERVISION CASE: Transfer as a result of an
         investigation that indicates a safety, security, or escape
         risk. Includes verified and unverified protection cases.
324      PROGRAM PARTICIPATION: Transfer for a parole hearing or to
         participate in a specialized program.
325      PROGRAM COMPLETED/WITHDRAWAL/REMOVAL: Return to the original
         institution following the completion, withdrawal, or removal
         from a specialized program.
326      CONCURRENT SERVICE IN NON-FEDERAL FACILITY: Transfer to non-
         federal facility (excluding CCC) for service of concurrent
         federal and state sentences.
327      BOARDING IN NON-FEDERAL FACILITY: Transfer to non-federal
         facility (excluding CCC) for service of federal sentences
         only.
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 119 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 7, Page 23


                              TRANSFER CODES
CODE                            DESCRIPTION
328      RETURN FROM NON-FEDERAL FACILITY: Return from non-federal
         facility to federal institution for service of federal
         sentence only.
330      ADJUSTMENT PURPOSES: Transfer for the purpose of placing the
         inmate in a new setting due to poor institutional adjustment
         or CIM concerns. This code differs from a 323 Close
         Supervision Transfer in that an SIS investigation is not
         normally conducted.
331      TRANSFER FOR MEDICAL TREATMENT: Transfer from general
         population for the purpose of obtaining medical/physical
         treatment in a Medical Referral Center. Requires a change to
         a CARE 4 assignment.
332      MEDICAL TREATMENT COMPLETED: Return from Medical Referral
         Center to general population after treatment for
         medical/physical treatment. Requires a change from CARE 4
         assignment to a lesser care level assignment.
333      TRANSFER FOR PSYCHOLOGICAL/PSYCHIATRIC EVALUATION: Transfer
         from general population for the purpose of obtaining
         psychiatric treatment in a Medical Referral Center. Requires
         a change to a CARE 4 assignment.
334      PSYCHOLOGICAL/PSYCHIATRIC EVALUATION COMPLETED: Return from a
         Medical Referral Center to general population after obtaining
         psychiatric treatment. Requires a change from CARE 4
         assignment to a lesser care level assignment.
335      TRANSFER FOR HOSPITALIZATION AND TREATMENT: Transfer between
         BOP Medical Referral Centers for continued medical/physical or
         psychiatric treatment. (SPG to BUT). CARE 4 assignment
         remains intact.
336      HOSPITALIZATION AND TREATMENT COMPLETED: Discontinued (See
         Code 332).
337      OTHER: This category may be used only when no other transfer
         code above applies. (DISCONTINUED)
338      DECREASE IN MEDICAL CARE LEVEL: Transfer used when there has
         been a decrease in the inmate’s medical care level and the
         inmate no longer requires the higher level of medical
         services. This code is to be used when the transfer occurs
         between non-MRC institutions and when there is a decrease from
         the CARE assignments 2 and 3 only.
339      INCREASE IN MEDICAL CARE LEVEL: Transfer used when there has
         been an increase in the inmate’s medical care level and inmate
         is being transferred for the sole purpose of requiring
         increased medical resources. This code is to be used when the
         transfer occurs between non-MRC institutions and when there is
         an increase from the CARE assignments 1 and 2 only.
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 120 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 7, Page 24

369      FACILITY REORGANIZATION: Transfer based on a mission change of
         the institution.
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 121 of 132
                                                                P5100.08
                                                               9/12/2006
                                                      Appendix A, Page 1


                           OFFENSE SEVERITY SCALE



                           GREATEST SEVERITY
Aircraft Piracy - placing plane or passengers in danger
Arson - substantial risk of death or bodily injury
Assault - serious bodily injury intended or permanent or
     life threatening bodily injury resulting)
Car Jacking - any
Drug Offense - see criteria below*
Escape - closed institution, secure custody, force or
     weapons used
Espionage - treason, sabotage, or related offenses
Explosives - risk of death or bodily injury
Extortion - weapon or threat of violence
Homicide or Voluntary Manslaughter - any
Kidnaping - abduction, unlawful restraint, demanding or
     receiving ransom money
Robbery - any
Sexual offenses - rape, sodomy, incest, carnal knowledge,
     transportation with coercion or force for commercial
     purposes
Toxic Substances/Chemicals: - weapon to endanger human life
Weapons - distribution of automatic weapons, exporting
     sophisticated weaponry, brandishing or threatening use of
     a weapon

* Any drug offender whose current offense includes the following
criteria will be scored in the Greatest severity category:

The offender was part of an organizational network and he or she organized
or maintained ownership interest/profits from large-scale drug activity,
                                 ***AND***
The drug amount equals or exceeds the amount below:

Cocaine - greater than or equal to 10,000 gm, 10 K, or 22 lb
Cocaine Base "Crack"   - greater than or equal to 31 gm
Hashish - greater than or equal to 250,000 gm, 250 K, or 551 lb
Marijuana - greater than or equal to 620,000 gm, 620 K, or 1,367 lb
PCP - greater than or equal to l00,000 mg, 100 gm, or 20,000 dosage units
Heroin or Opiates - greater than or equal to 2,000 gm, 2 K, or 4.4 lb
Methamphetamine - greater than or equal to 16,000 gm, 17 K, or 35 lbs
Other illicit drugs: - Amphetamine, Barbiturates, LSD, etc. greater than
or equal to 250,000 dosage units
   Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 122 of 132
                                                              P5100.08
                                                             9/12/2006
                                                    Appendix A, Page 2


                            HIGH SEVERITY
Arson - other
Cruelty to Children - any
Drugs (For Females only)
     Cocaine - greater than or equal to 10,000 gm, 10 K,
     Or 22 lb
     Cocaine Base “Crack” - greater than or equal to 31 gm
     Hashish - greater than or equal to 250,000 gm, 250 K,
     Or 551 lb
     Marijuana - greater than or equal to 620,000 gm, 620 K,
     Or 1,367 lb
     PCP - greater than or equal to 100,000 mg, 100 gm, or
     20,000 dosage units
     Heroin or Opiates - greater than or equal to 2,000 gm,
     2 K, or 4.4 lb
     Methamphetamine - greater than or equal to 16,000 gm,
     17 K, or 35 lb
     Other illicit drugs - Amphetamine, Barbiturates, LSD
     etc. - greater than or equal to 250,000 dosage units
Explosives - other
Extortion - other
Involuntary manslaughter - includes vehicular homicide
Residential Burglary - with evidence that occupants were in
     dwelling during the commission of the offense
Rioting - any
Sexual Offenses - sexual exploitation of children, unlawful
     sexual conduct with a minor, pornography
Stalking - any
Threatening Communications - with conduct evidencing intent to
     carry out such threat
Toxic Substances/Chemicals - other
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 123 of 132
                                                                 P5100.08
                                                                9/12/2006
                                                       Appendix A, Page 3


                              MODERATE SEVERITY
Assault - other
Auto Theft - any
Breaking and Entering - any
Burglary - other
Child Abandonment - any
Contempt of Court - criminal contempt
Drugs Cocaine - greater than or equal to 400 gm, .4 K, or .88 lb
      Cocaine Base "Crack" - greater than or equal to 1 gm
      Hashish - greater than or equal to 11,000 gm, 11 K, or 24 lb
      Marijuana - greater than or equal to 25,000 gm, 25 K, or 55 lb
      PCP - greater than or equal to 4,000 mg, 4 gm, or .14 oz
      Heroin or Opiates - greater than or equal to 80 gm, .08 K, or .18 lb
      Methamphetamine - greater than or equal to 667 gm, .67 K, or 1.47 lb
      Other illicit drugs - Amphetamine, Barbiturates, LSD, etc. greater
      than or equal to 10,000 dosage units, .05 K, or .11 lb
Escape - walkaway from open institution, failure to appear/bail reform act,
no threat of violence involved
Immigration Offenses - transportation of unlawful aliens
Obstruction of Justice - any
Property Offenses - over $250,000, includes theft, fraud, tax evasion,
forgery, currency offenses
Sexual Offenses - other
Weapons - other



                          LOW-MODERATE SEVERITY
Bigamy - Polygamy
Drugs Cocaine - less than 400 gm, .4 K, or .88 lb
      Cocaine Base "Crack" - less than 1 gm
      Hashish - less than 11,000 gm, 11 K, or 24 lb
      Marijuana - less than 25,000 gm, 25 K, or 55 lb
      PCP - less than 4,000 mg, 4 gm, or .14 oz
      Heroin or Opiates - less than 80 gm, .08 K, or .18 lb
      Methamphetamine - less than 667 gm, .67 K, or 1.47 lb
      Other illicit drugs - Amphetamine, Barbiturates, LSD,
      etc., less than 10,000 dosage units, .05 K, or .11 lb
Indecent Exposure - indecent acts, lewd behavior
Immigration Offenses - other
Post-Release Supervision Violation - technical, administrative
Property Offenses - valued between $2,000 and $250,000)
   Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 124 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Appendix A, Page 4

                            LOWEST SEVERITY
Drugs - personal use
Gambling Law Violation - any
Liquor Law Violation - any
Property Offenses - less than $2,000
Suspicion - any
Traffic Laws - any
Vagrancy - any
Vandalism - any



                     MARIJUANA EQUIVALENT CHART
                     DRUG               MARIJUANA EQUIVALENT
          1 gm of Heroin                        1000 gm
          1 gm of Cocaine Powder                 200 gm
          1 gm of Methamphetamine               2000 gm
          1 gm of LSD                     100,000 gm
          1 gm of “crack” cocaine             20,000 gm
          1 gm of Hashish Oil                     50 gm
          For other drug equivalents, please refer to the
          U.S. Sentencing Commission Guidelines Manual.




                   MEASUREMENT CONVERSION TABLE
     1   oz = 28.35 gm                    1   gm = 1 ml (liquid)
     1   lb = 453.6 gm                    1   liter = 1,000 ml
     1   lb = 0.4536 kg                   1   kg = 1,000 gm
     1   gal = 3.785 liters               1   gm = 1,000 mg
     1   qt = 0.946 liters                1   grain = 64.8 mg
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 125 of 132
                                                                P5100.08
                                                               9/12/2006
                                                      Appendix A, Page 5

               DEFINITION OF ROLES INVOLVED IN DRUG OFFENSES



To determine whether an individual involved with a drug offense
rose to the level of an organizer or leader, read the “Offense
Conduct” section of the Presentence Investigation Report, and any
other available information (i.e., Statement of Reasons, U.S.
Attorney Report, etc.) to determine what the individual’s role
was in the criminal activity. The role definitions below are
grouped into two categories: Those that rise to the level of
organizer/leader; and, those that do not.


                          ORGANIZER/LEADER


Importer/High-Level Supplier: imports or otherwise supplies large
quantities of drugs; is at or near the top of the distribution
chain; has ownership interest in drugs (not merely transporting
drugs for another individual); usually supplies drugs to other
drug distributors and does not deal in retail amounts; may employ
no or very few subordinates.

Organizer/Leader: organizes, leads, directs, or otherwise runs a
drug distribution organization. Receives the largest share of
the profits and has the greatest decision-making authority.

Grower/Manufacturer: grows, cultivates, or manufactures a
controlled substance, and is the principal owner of the drugs.
(Keep in mind, the intent of this definition is to capture the
individual who has the capability to manufacture enormous amounts
of drugs in his garage/lab for example, and not the individual
who is growing only five marijuana plants in his basement.)

Financier/Money Launderer: provides money for purchase,
importation, manufacture, cultivation, transportation, or
distribution of drugs; launders proceeds of drug sales or
purchases.

Aircraft Pilot/Vessel Captain: pilots vessel or aircraft;
requires special skill; does not include inmate who is the only
participant directing a small boat (i.e., a speed boat) onto
which drugs had been loaded from a “mother ship” (such person is
a courier).
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 126 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Appendix A, Page 6

                       NOT A DRUG ORGANIZER/LEADER


Manager: serves as a lieutenant to assist one of the above;
manages all or a significant portion of the manufacturing,
importation, or distribution operation; takes instructions from
one of the above and conveys to subordinates; directly supervises
at least one other co-participant in an organization of at least
five co-participants.

Bodyguard/Strongman/Debt Collector: provides physical and
personal security for another co-participant in the offense;
collects debts owed, or punishes recalcitrant persons.

Chemists/Cooks/Chemical Supplier: produces LSD, methamphetamine,
crack cocaine, or other illegal drugs, but does not qualify as a
Grower/Manufacturer because he/she is not the principal owner of
the drugs. Chemical supplier does not handle drugs themselves
but engages in the unlawful diversion, sale, or furnishing of
listed chemicals or equipment used in the synthesis or
manufacturing of controlled substances.

Supervisor: supervises at least one other co-participant,
however, has limited authority and does not qualify as a Manager.

Street-Level Dealer: distributes retail quantities directly to
the user.

Broker/Steerer/Go-Between: arranges for two parties to buy/sell
drugs, or directs potential buyer to a potential seller.

Courier: transports or carries drugs with the assistance of a
vehicle or other equipment. Includes situations where
individual, who is otherwise considered to be a crew member, is
the only participant directing a vessel (e.g., a speed boat) onto
which drugs had been loaded from a “mother ship”.

Mule: transports or carries drugs internally or on their person,
often by airplane, or by walking across a border. Also includes
an individual who only transports or carries drugs in baggage,
souvenirs, clothing, or otherwise.

Renter/Storer: provides (for profit/compensation) own residence,
structures (barns, storage bins, buildings), land, or equipment
for use to further the offense. This inmate is distinguished
from the enabler because he/she is paid (in some way) for his/her
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 127 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Appendix A, Page 7

services.

Money runner: transports/carries money and/or drugs to and from
the street-level dealer.

Off-loader/Loader: performs the physical labor required to put
large quantities of drugs into storage, hiding, or onto some mode
of transportation.

Gopher/Lookout/Deckhand/Worker/Employee: performs very limited,
low-level function in the offense (whether or not ongoing);
includes running errands, answering the telephone, receiving
packages, packaging the drugs, manual labor, acting as lookout to
provide early warnings during meetings, exchanges, or off-
loading, or acting as deckhand/crew member on vessel or aircraft
used to transport large quantities of drugs.

Enabler (Passive): plays no more than a passive role in the
offense, knowingly permitting a certain unlawful criminal
activity to take place without actually being involved with the
activity; may be coerced or unduly influenced to play such a
function (e.g., a parent or grandparent threatened with
displacement from a home unless they permit the activity to take
place), or may do so as “a favor” (without compensation).

User Only: possessed small amount of drugs apparently for
personal use only; no apparent function in any conspiratorial
criminal activity.

Wholesaler: sells more than retail/user-level quantities (greater
than one ounce) in a single transaction.
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 128 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Appendix A, Page 8


                          SPECIAL INSTRUCTIONS


In the case of an offense involving marijuana plants, one plant
equals 100 grams (or the actual weight of the useable marijuana,
whichever is greater).

If the offense includes several types of drugs, compute the
marijuana equivalent and total the sum to arrive at a grand
total. For example, if the inmate has marijuana, cocaine, and
heroin, compute the cocaine and heroin to an equivalent amount of
marijuana and hold the inmate accountable for the sum total of
the equivalent amount of marijuana.

Offenses not listed will be assigned a severity category
according to the most comparable listed offense.

Score any attempt, aiding and abetting, conspiracy, misprision of
a felony, and accessory after the fact in the same severity
category as the underlying offense. Total offense behavior is to
be considered, utilizing the most serious offense or act
committed. However, in drug conspiracy cases, the individual
will be held accountable as documented by the Judge in the
Statement of Reasons. If the Statement of Reasons is not
attached, the Case Manager will review the Presentence
Investigation Report to determine the individual’s specific
reported behavior, and not hold the individual accountable for
the entire drug conspiracy empire.

If committed as a parole, mandatory release, special parole term,
or supervised release violator as a result of a new conviction,
use that new offense behavior for scoring "Severity of Current
Offense."

If committed as a probation violator, use the most severe
documented behavior between the original offense that prompted
probation and the new criminal conduct (violation behavior) for
scoring "Severity of Current Offense."

For this Program Statement’s purposes, sentences with a specific
finding of “withheld adjudication” will be considered the same as
if the Judge made a finding of guilt.
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 129 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Appendix B, Page 1



                        WAIVER FOR MISDEMEANANTS




I, ____________________________________, _______________________
      (Name of Inmate)                     (Register Number)

have been convicted under______________________________________
                                 (Offense Code and Title)

_______________________________________________________________


and committed to the custody of the Attorney General or the
Bureau of Prisons for service of a misdemeanor sentence, do
hereby waive my right as a misdemeanant offender to serve my
sentence in a facility other than a high security level
institution. I understand my conviction could entitle me to be
placed in a Minimum, Low, or Medium level institution, as deemed
appropriate by the Bureau of Prisons; however, I voluntarily
waive my right to such placement. I further understand that this
waiver does not prevent the Federal Bureau of Prisons from
transferring me to a Minimum, Low, or Medium security level
institution in the future, if appropriate.




__________________________________            ____________________
      Inmate's Signature                             Date


__________________________________
         Witness

_________________________________
         Witness
      Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 130 of 132
                                                                  P5100.08
                                                                 9/12/2006
                                                        Appendix C, Page 1


                     STANDARD ABBREVIATIONS/TERMS (BP-337)


ADW         Assault with a Deadly Weapon
ALC         Alcohol
ATT         Attempt
BRA         Bail Reform Act (constitutes escape)
CC          Concurrent
CC FRD      Credit Card Fraud
COC         Cocaine
CONSP       Conspiracy
CRK         Crack
CS          Consecutive
D/DS        Day/days
DETN        Detainer
DRG         Drug
DUI         Driving under the influence
DWI         Driving while influenced
DWOL        Driving without a License
DWP/DWIP    Dismissed without/with Prejudice
ESS         Execution of Sentence Suspended (If part of the
            sentence was imposed score as prior. If the entire
            sentence was suspended, do not count as prior, HOWEVER,
            if the offense involved escape or violence, score under
            appropriate history item.)
F/A         Firearm
FTA         Failure to Appear (constitutes escape)
GD          Good
GTA         Grand Theft Auto
H/G         Handgun
HX          History
IR          Incident Report
ISS         Imposition of Sentence Suspended (If part of the
            sentence was imposed score as prior. If the entire
            sentence was suspended, do not count as prior, HOWEVER,
            if the offense involved escape or violence, score under
            appropriate history item.)
ITSMV       Interstate Transportation of Stolen Motor Vehicle
JTC         Jail Time Credit
LOC         Lack of Cooperation
LOP         Loss of Privileges
M/MOS       Month/months
MH          Mental health
MJ          Marijuana
PBJ         Probation Before Judgment
PC          Pending Charge
PED         Parole Eligibility Date
PLIO        Pled to Lesser Instant Offense
PROB        Probation
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 131 of 132
                                                                P5100.08
                                                               9/12/2006
                                                      Appendix C, Page 2

PSY       Psychological/Psychiatric
PWITD     Possession with Intent to Distribute
PV        Parole Violation



                   STANDARD ABBREVIATIONS/TERMS (BP-337)




SRV       Supervised Release Violation
TRD       Tentative Release Date
UUV       Unauthorized Use of a Vehicle
VOP       Violation of Probation
WPN       Weapon
Y/YRS     Year/years
    Case 4:18-cv-00338-RM Document 14-5 Filed 11/26/18 Page 132 of 132
                                                               P5100.08
                                                              9/12/2006
                                                     Appendix D, Page 1

Form 409, REQUEST FOR TRANSFER/APPLICATION OF MANAGEMENT VARIABLE
is available on BOPDOCS
